 

Exhibit 10.2

 

[EXECUTION VERSION]



 

Published CUSIP Number: 37091WAC2

 

CREDIT AGREEMENT

 

Dated as of May 25, 2017

 

among

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION,

 

as Co-Syndication Agents,

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Sole Book Runner

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

CITIZENS BANK, NATIONAL ASSOCIATION,

 

as Joint Lead Arrangers

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined
Terms 1 1.02 Interpretive Provisions 32 1.03 Accounting Terms 32 1.04 Rounding
33 1.05 References to Agreements and Laws 33 1.06 Times of Day; Rates 33      
Article II COMMITMENTS AND EXTENSION OF CREDITS 33       2.01 Commitments 33
2.02 Borrowings, Conversions and Continuations 34 2.03 [Reserved] 35 2.04
[Reserved] 35 2.05 Repayment of Loans 35 2.06 Prepayments 36 2.07 [Reserved] 36
2.08 Interest 36 2.09 Fees 37 2.10 Computation of Interest and Fees 37 2.11
Payments Generally 38 2.12 Sharing of Payments 39 2.13 Evidence of Debt 40 2.14
[Reserved] 41 2.15 Defaulting Lenders 41       Article III TAXES, YIELD
PROTECTION AND ILLEGALITY 42       3.01 Taxes 42 3.02 Illegality 44 3.03
Inability to Determine Rates 45 3.04 Increased Cost and Reduced Return; Capital
Adequacy; Reserves on Eurodollar Loans 45 3.05 Funding Losses 46 3.06 Matters
Applicable to all Requests for Compensation 47 3.07 Survival 47       Article IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS 47       4.01 Conditions to Initial
Extensions of Credit 47 4.02 Conditions to Extensions of Credit 50       Article
V REPRESENTATIONS AND WARRANTIES 50       5.01 Financial Statements; No Material
Adverse Effect 50 5.02 Corporate Existence and Power 51 5.03 Corporate and
Governmental Authorization; No Contravention 51

 

i 

 

 

5.04 Binding Effect 52 5.05 Litigation 52 5.06 Compliance with ERISA 52 5.07
Environmental Matters 53 5.08 Margin Regulations; Investment Company Act 54 5.09
Compliance with Laws 54 5.10 Ownership of Property; Liens 54 5.11 Corporate
Structure; Capital Stock, Etc. 54 5.12 Labor Matters 55 5.13 No Default 55 5.14
Solvency 55 5.15 Taxes 55 5.16 REIT Status 55 5.17 Insurance 55 5.18
Intellectual Property; Licenses, Etc. 56 5.19 Disclosure 56 5.20 Anti-Terrorism
Laws 56 5.21 OFAC/FCPA 57 5.22 No EEA Financial Institution 57       Article VI
AFFIRMATIVE COVENANTS 57       6.01 Financial Statements 57 6.02 Certificates;
Other Information 58 6.03 Preservation of Existence and Franchises 60 6.04 Books
and Records 60 6.05 Compliance with Law 61 6.06 Payment of Taxes and Other
Indebtedness 61 6.07 Insurance 61 6.08 Maintenance of Property 61 6.09
Performance of Obligations 61 6.10 Visits and Inspections 62 6.11 Use of
Proceeds/Purpose of Loans 62 6.12 Financial Covenants 62 6.13 Environmental
Matters; Preparation of Environmental Reports 63 6.14 REIT Status 63 6.15
Additional Guarantors; Withdrawal or Addition of Unencumbered Properties;
Release of Guarantors 64 6.16 Anti-Terrorism Laws 65 6.17 Compliance With
Material Contracts 66 6.18 Designation as Senior Debt 66 6.19 Investor
Guaranties 66       Article VII NEGATIVE COVENANTS 66       7.01 Liens 66 7.02
Indebtedness 67 7.03 Investments 68 7.04 Fundamental Changes 69

 

ii 

 

 

7.05 Dispositions 69 7.06 Change in Nature of Business 70 7.07 Transactions with
Affiliates and Insiders 70 7.08 Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity 70 7.09 Negative Pledges 71 7.10 Use of
Proceeds 71 7.11 Prepayments of Indebtedness 71 7.12 Stock Repurchases 72 7.13
Sanctions 72 7.14 Omega REIT and Omega Holdco Covenants 72       Article VIII
EVENTS OF DEFAULT AND REMEDIES 73       8.01 Events of Default 73 8.02 Remedies
Upon Event of Default 75 8.03 Application of Funds 76       Article IX
ADMINISTRATIVE AGENT 76       9.01 Appointment and Authorization of
Administrative Agent 76 9.02 Delegation of Duties 77 9.03 Liability of
Administrative Agent 77 9.04 Reliance by Administrative Agent 78 9.05 Notice of
Default 78 9.06 Credit Decision; Disclosure of Confidential Information by
Administrative Agent 78 9.07 Indemnification of Administrative Agent 79 9.08
Administrative Agent in its Individual Capacity 80 9.09 Successor Administrative
Agent 80 9.10 Administrative Agent May File Proofs of Claim 80 9.11 Guaranty
Matters 81 9.12 Other Agents; Arrangers and Managers 81       Article X
MISCELLANEOUS 82       10.01 Amendments, Etc. 82 10.02 Notices and Other
Communications; Facsimile Copies 83 10.03 No Waiver; Cumulative Remedies 85
10.04 Attorney Costs, Expenses and Taxes 86 10.05 Indemnification 86 10.06
Payments Set Aside 87 10.07 Successors and Assigns 87 10.08 Confidentiality 91
10.09 Set-off 92 10.10 Interest Rate Limitation 92 10.11 Counterparts 92 10.12
Integration 93 10.13 Survival of Representations and Warranties 93 10.14
Severability 93

 

iii 

 

 

10.15 Tax Forms 93 10.16 Replacement of Lenders 95 10.17 No Advisory or
Fiduciary Responsibility 95 10.18 Source of Funds 96 10.19 GOVERNING LAW 97
10.20 WAIVER OF RIGHT TO TRIAL BY JURY 97 10.21 No Conflict 98 10.22 USA Patriot
Act Notice 98 10.23 Electronic Execution of Assignments and Certain Other
Documents 98 10.24 Entire Agreement 98 10.25 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 99       Article XI GUARANTY 99      
11.01 Guaranty 99 11.02 Obligations Unconditional 100 11.03 Reinstatement 101
11.04 Certain Waivers 101 11.05 Rights of Contribution 102 11.06 Guaranty of
Payment; Continuing Guaranty 102 11.07 Keepwell 102

 

iv 

 

 

SCHEDULES

 

2.01 Lenders and Commitments 5.11 Corporate Structure; Capital Stock 5.20
Consolidated Parties 7.01 Liens 7.02 Indebtedness 7.03 Investments 7.09 Negative
Pledges 10.02 Notice Addresses

 

EXHIBITS

 

A Form of Loan Notice B Form of Term Note C Form of Compliance Certificate D
Form of Assignment and Assumption E Form of Subsidiary Guarantor Joinder
Agreement

 

v 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of May
25, 2017 by and among OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), the Lenders (as defined herein), and BANK
OF AMERICA, N.A., as Administrative Agent (as defined herein).

 

WHEREAS, the Borrower has requested that the Term Loan Lenders hereunder provide
a term loan facility in the amount of $100,000,000 (the “Term Loan Facility”);

 

WHEREAS, to provide assurance for the repayment of the Loans hereunder and the
other Obligations of the Credit Parties, the Borrower will, among other things,
provide or cause to be provided to the Administrative Agent, for the benefit of
the holders of the Obligations so guaranteed, a guaranty of the Obligations by
each of the Guarantors pursuant to Article XI hereof;

 

WHEREAS, subject to the terms and conditions set forth herein, the
Administrative Agent is willing to act as administrative agent for the Lenders,
and each of the Term Loan Lenders is willing to make Term Loans as provided
herein in an aggregate amount at any one time outstanding not in excess of such
Term Loan Lender’s Term Loan Commitment hereunder.

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings set
forth below (such meanings to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Acquisition” with respect to any Person, means the purchase or acquisition by
such Person of any Capital Stock in or any asset of another Person, whether or
not involving a merger or consolidation with such other Person.

 

“Acquisition Leverage Ratio Notice” means a written notice from the Borrower to
the Administrative Agent (a) delivered not later than twenty (20) days following
the last day of the initial fiscal quarter in which the Borrower seeks to invoke
an adjustment to the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio and (b) which describes the Significant Acquisition
which formed the basis for such request (including without limitation, a pro
forma calculation of the Consolidated Leverage Ratio and/or the Consolidated
Unencumbered Leverage Ratio, as applicable, immediately prior to and after
giving effect to such Significant Acquisition) and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

 1 

 

 

“Adjusted Consolidated Funded Debt” means, as of any date of determination, the
sum of (a) all Consolidated Funded Debt plus (b) the Consolidated Parties’ pro
rata share of Funded Debt attributable to interest in Unconsolidated Affiliates.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

 

“Agreement” has the meaning provided in the introductory paragraph hereof.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s portion of any outstanding Term Loan at any time, the
percentage (carried out to the ninth decimal place) of the outstanding principal
amount of such Term Loan held by such Lender at such time subject to adjustment
as provided in Section 2.15, and (b) with respect to such Lender’s Term Loan
Commitment at any time, the percentage (carried out to the ninth decimal place)
of the aggregate Term Loan Commitments of all Lenders represented by such
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 2.15. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to Section 2.01(e), as
applicable.

 

“Applicable Rate” means, for any applicable period, the appropriate applicable
percentage corresponding to the following percentages per annum, based upon the
Debt Ratings at each Pricing Level as set forth below:

 

Applicable Rate Pricing Level  Debt Rating  Eurodollar
Loans   Base Rate
Loans  1  > A-/A3   0.90%   0.00% 2  BBB+/Baa1   0.95%   0.00% 3  BBB/Baa2 
 1.20%   0.20% 4  BBB-/Baa3   1.45%   0.45% 5  <BBB-/Baa3   1.90%   0.90%

 

 2 

 

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof and ending on the day immediately preceding the effective date
of the next such change and, in the case of a downgrade, during the period
commencing on the date of the public announcement thereof and ending on the day
immediately preceding the effective date of the next such change. If at any time
the Borrower or Omega REIT has only two (2) Debt Ratings, and such Debt Ratings
are split, then: (A) if the difference between such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the higher of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P), the Applicable Rate
shall be the rate per annum that would be applicable if the median of the
applicable Debt Ratings were used. If at any time the Borrower or Omega REIT has
three (3) Debt Ratings, and such Debt Ratings are split, then: (A) if the
difference between the highest and the lowest such Debt Ratings is one ratings
category (e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate
shall be the rate per annum that would be applicable if the highest of the Debt
Ratings were used; and (B) if the difference between such Debt Ratings is two
ratings categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Applicable Rate shall be the rate per annum that would be applicable if the
average of the two (2) highest Debt Ratings were used; provided, that if such
average is not a recognized rating category, then the Applicable Rate shall be
the rate per annum that would be applicable if the second highest Debt Rating of
the three were used.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer Wholly Owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Credit
Agricole Corporate and Investment Bank, JPMorgan Chase Bank, N.A., and Citizens
Bank, National Association, in their respective capacities as joint lead
arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform)

 

 3 

 

 

approved by the Administrative Agent and, if such assignment and assumption
requires its consent, the Borrower.

 

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated reasonable and documented cost of internal legal
services and all expenses and disbursements of internal counsel.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Omega REIT and its Consolidated Subsidiaries for the fiscal year ended
December 31, 2016, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of Omega REIT and its
Consolidated Subsidiaries, including the notes thereto; provided, that the
Administrative Agent hereby agrees that the Form 10-K of Omega REIT delivered to
it by the Borrower and containing information for the fiscal year ended December
31, 2016 shall constitute all information required to be delivered as part of
the “Audited Financial Statements” for purposes of this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A., together with its successors and
assigns.

 

“Bank of Tokyo Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 25, 2017, by and among Omega REIT, as borrower,
certain subsidiaries of Omega REIT, as guarantors, the financial institutions
party thereto from time to time, as lenders, and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as administrative agent, as amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an

 

 4 

 

 

involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointment
by a court or governmental agency of a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or the ordering of the winding up or
liquidation of its affairs by a court or governmental agency and such decree,
order or appointment is not vacated or discharged within ninety (90) days of its
filing; or (b) the commencement against such Person of an involuntary case under
any applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or of any case, proceeding or other
action for the appointment of a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of such Person or for any
substantial part of its Property or for the winding up or liquidation of its
affairs, and such involuntary case or other case, proceeding or other action
shall remain undismissed for a period of ninety (90) consecutive days, or the
repossession or seizure by a creditor of such Person of a substantial part of
its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within ninety (90) days) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence, or (f) such Person shall admit in
writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate determined on such day (or if no such
rate is determined on such day, the next preceding day for which a Eurodollar
Rate is determined) for a Eurodollar Loan with an Interest Period of one month
plus one percent (1.00%); and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrower Materials” has the meaning provided in Section 6.02.

 

 5 

 

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Loans, having the same Interest Period.

 

“Braswell Indebtedness” means that certain Indebtedness of Regency
Health Services, Inc. owing to C. Allen Braswell, Braswell Management, Inc.,
Dorothy Norton and Cecil Mays pursuant to that certain Promissory Note Secured
by Deeds of Trust in the original principal amount of $4,114,035 (of which no
more than $2,961,607 was outstanding as of the Closing Date).

 

“Businesses” has the meaning provided in Section 5.07(a).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

 

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalization Rate” means 10.0% for all government reimbursed assets (i.e.
skilled nursing facilities, hospitals, etc.) and 7.50% for all non-government
reimbursed assets (i.e. assisted living facilities, independent living
facilities, medical office buildings, etc.).

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) Investments (classified in
accordance with GAAP as

 

 6 

 

 

current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of Omega REIT (or other securities convertible into such voting stock)
representing thirty-five percent (35%) or more of the combined voting power of
all voting stock of Omega REIT, (b) during any period of up to twenty-four (24)
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of Omega REIT
(together with any new director whose election by the Omega REIT’s Board of
Directors or whose nomination for election by the Omega REIT’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of Omega REIT then in office, (c) the
occurrence of a “Change of Control” or any equivalent term or concept under any
of the Senior Note Indentures, (d) Omega REIT ceases to be a general partner of
the Borrower or ceases to have the sole and exclusive power to exercise all
management and control over the Borrower, (e) any Person other than Omega REIT
or Omega Holdco becomes a general partner of the Borrower, or (f) Omega REIT
ceases to own, directly or indirectly, sixty percent (60%) or more of the equity
interests in the Borrower. As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934.

 

“Closing Date” means the date hereof.

 

“Commitment” means with respect to each Lender, the Term Loan Commitment of such
Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § et seq.).

 

 7 

 

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Confidential Information” has the meaning provided in Section 10.08.

 

“Consolidated Adjusted EBITDA” means, for any period, for the Consolidated
Parties on a consolidated basis, the sum of (a) Consolidated EBITDA as of such
date plus (b) an amount based on the Special Charges Adjustment (without
duplication to the extent included in the determination of Consolidated Interest
Expense and added back to net income in the calculation of Consolidated EBITDA).

 

“Consolidated EBITDA” means, for any period, for the Consolidated Parties on a
consolidated basis, the sum of (a) net income of the Consolidated Parties, in
each case, excluding any non-recurring or extraordinary gains and losses, plus
(b) an amount which, in the determination of net income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i)
Consolidated Interest Expense (plus, amortization of deferred financing costs,
to the extent included in the determination of Consolidated Interest Expense per
GAAP), (ii) income taxes, and (iii) depreciation and amortization plus (c) to
the extent decreasing net income of the Consolidated Parties for such period,
all expenses directly attributable to FIN 46 consolidation requirements, minus
(d) to the extent increasing net income of the Consolidated Parties for such
period, all revenue directly attributable to FIN 46 consolidation requirements,
plus (e) to the extent decreasing net income of the Consolidated Parties for
such period, all expenses directly related to owned and operated assets, minus
(f) to the extent increasing net income of the Consolidated Parties for such
period, all revenues directly related to owned and operated assets, all
determined in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated
Fixed Charges, in each case, for the most recently completed four (4) fiscal
quarters.

 

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense
(excluding, for purposes hereof and without duplication, Special Charges to the
extent included in the calculation of Consolidated Interest Expense) for such
period, plus (b) current scheduled principal payments of Consolidated Funded
Debt for such period (including, for purposes hereof, current scheduled
reductions in commitments, but excluding any payment of principal under the
Credit Documents and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it) for a period
beginning the day after the date of determination and lasting for the same
length of time as the applicable period referenced at the beginning of this
definition, plus (c) dividends and distributions on preferred stock, if any, for
such period, in each case, as determined in accordance with GAAP.

 

“Consolidated Funded Debt” means, as of any date of determination, the sum of
(a) all Funded Debt of the Consolidated Parties determined on a consolidated
basis minus (b) to the extent included in the calculation of Funded Debt of the
Consolidated Parties, the aggregate amount of Funded Debt directly attributable
to FIN 46 consolidation requirements, all determined in accordance with GAAP.

 

 8 

 

 

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense and letter of credit fee
expense, as determined in accordance with GAAP during such period; provided,
that interest expenses shall, in any event, (a) include the interest component
under Capital Leases and the implied interest component under Securitization
Transactions and (b) exclude the amortization of any deferred financing fees.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Consolidated Funded Debt to (b) Consolidated Total Asset Value
for the most recently completed fiscal quarter.

 

“Consolidated Parties” means Omega REIT and its Consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Secured Funded Debt” means the aggregate principal amount of
Funded Debt of Omega REIT or any of its Subsidiaries, on a consolidated basis,
that is secured by a Lien, and shall include (without duplication), the
ownership share of such secured Funded Debt of Omega REIT’s or its Subsidiaries’
Unconsolidated Affiliates.

 

“Consolidated Secured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Secured Funded Debt to (b) Consolidated Total
Asset Value for the most recently completed fiscal quarter.

 

“Consolidated Subsidiary” means at any date any Subsidiary of Omega REIT or
other entity the accounts of which would be consolidated with those of Omega
REIT in its consolidated financial statements if such statements were prepared
as of such date.

 

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with GAAP, but with no upward adjustments due to any
revaluation of assets, less (b) all Intangible Assets, plus (c) all accumulated
depreciation, all determined in accordance with GAAP; provided, that the
Consolidated Parties will be permitted to exclude (i.e. add back to
stockholder’s equity) up to $45,000,000 in potential future impairment charges
incurred during the term of this Credit Agreement (such exclusions to be clearly
reflected, however, in the calculations of Consolidated Tangible Net Worth
delivered to the Administrative Agent by the Borrower from time to time pursuant
to the terms of this Credit Agreement).

 

“Consolidated Total Asset Value” means the sum of all the following of the
Consolidated Parties, without duplication: (a) the quotient of (1) Net Revenue
from all Real Property Assets for the fiscal quarter most recently ended (for
Real Property Assets owned for the prior four (4) fiscal quarters), minus the
Net Revenue attributable to each Real Property Asset sold or otherwise disposed
of during such most recently ended quarter, minus the Net Revenue from all Real
Property Assets acquired during the prior four (4) fiscal quarter period,
multiplied by four, divided by (2) the Capitalization Rate, plus (b) the
acquisition cost of each Real Property Asset acquired during the prior four (4)
fiscal quarter period, plus (c) the GAAP book value of Omega REIT’s Investments
permitted by Section 7.03 of the REIT Credit Agreement, plus (d) cash and cash
equivalents, plus (e) the Consolidated Parties’ pro rata share of the foregoing
items and components attributable to interest in Unconsolidated Affiliates.

 

 9 

 

 

“Consolidated Unsecured Funded Debt” means the aggregate principal amount of
Funded Debt of Omega REIT or any of its Subsidiaries, on a consolidated basis,
that is not Consolidated Secured Funded Debt.

 

“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Unencumbered Net Revenue for the most recently
completed fiscal quarter to (b) the Consolidated Unsecured Interest Expense for
the most recently completed fiscal quarter.

 

“Consolidated Unsecured Interest Expense” means, for any period, for the
Consolidated Parties on a consolidated basis, all interest expense and letter of
credit fee expense, as determined in accordance with GAAP during such period,
attributable to Omega REIT and its Subsidiaries’ aggregate Consolidated
Unsecured Funded Debt; provided, that interest expenses shall, in any event, (a)
include the interest component under Capital Leases and the implied interest
component under Securitization Transactions and (b) exclude the amortization of
any deferred financing fees.

 

“Consolidated Unsecured Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Unsecured Funded Debt to (b) Unencumbered Asset
Value for the most recently completed fiscal quarter.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

 

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

 

“Credit Documents” means this Credit Agreement, the Notes, the Engagement
Letter, the Subsidiary Guarantor Joinder Agreements and the Compliance
Certificates.

 

“Credit Party” means, as of any date, the Borrower or any Guarantor which is a
party to the Credit Agreement as of such date; and “Credit Parties” means a
collective reference to each of them.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, Moody’s and/or Fitch of the Borrower’s or Omega REIT’s
non-credit-enhanced, senior unsecured long-term debt.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement,

 

 10 

 

 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) two percent (2%)
per annum; provided, however, that with respect to a Eurodollar Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per
annum, in each case to the fullest extent permitted by applicable Law.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans within
three Business Days of the date required to be funded by it hereunder, unless,
in the case of any Loan, such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by

 

 11 

 

 

the Administrative Agent to the Borrower and each Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld or delayed);
provided, that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Ground Lease” means, at any time, a ground lease (a) under which the
Borrower or a Subsidiary of the Borrower is the lessee or holds equivalent
rights and is the fee owner of the improvements located thereon, (b) that has a
remaining term of not less than thirty (30) years; provided, however, with
respect to that certain ground lease covering properties located at 200 Alabama
Avenue, Muscle Shoals, Alabama, 500 John Aldridge Drive, Tuscumbia, Alabama and
813 Keeler Lane, Tuscumbia, Alabama, such remaining term may be less than thirty
(30) years provided that the Borrower or such Subsidiary of the Borrower at all
times possesses a valid and enforceable irrevocable option to purchase the fee
interest in such properties with no conditions or contingencies other than the
payment of a sum of less than $1,000.00, (c) under which any required rental
payment, principal or interest payment or other payment due under such lease
from the Borrower or from such Subsidiary of the Borrower to the ground lessor
is not more than sixty (60)

 

 12 

 

 

days past due and any required rental payment, principal or interest payment or
other payment due to such Borrower or Subsidiary of the Borrower under any
sublease of the applicable real property lessor is not more than sixty (60) days
past due, (d) where no party to such lease is subject to a then-continuing
Bankruptcy Event, (e) such ground lease (or a related document executed by the
applicable ground lessor) contains customary provisions protective of any lender
to the lessee and (f) where the Borrower’s or such Subsidiary of the Borrower’s
interest in the underlying Real Property Asset or the lease is not subject to
(i) any Lien other than Permitted Liens and other encumbrances acceptable to the
Administrative Agent and the Required Lenders, in their discretion, or (ii) any
Negative Pledge.

 

“Engagement Letter” means the letter agreement dated as of March 30, 2017 among
Omega REIT, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the
Administrative Agent, as amended and modified.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity, (c) in connection with the exercise by a present or
former employee, officer or director under a stock incentive plan, stock option
plan or other equity-based compensation plan or arrangement, or (d) in
connection with any acquisition permitted hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

 13 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based on clause (a)
of the definition of “Eurodollar Rate.”

 

“Eurodollar Rate” means

 

(a)          For any Interest Period with respect to a Eurodollar Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published by Bloomberg (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;

 

(b)          For any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at approximately 11:00
a.m., London time, determined two (2) Business Days prior to such date for
Dollar deposits with a term of one month commencing that day;

 

provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; and, provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant under a Credit Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
11.07 and any and all guarantees of such Guarantor’s Obligations under any Swap
Contract by other Credit Parties) at the time the Guaranty of such Guarantor, or
grant by such Guarantor of a security interest, becomes effective with respect
to such Obligation. If an Obligation under any Swap Contract arises under a
Master Agreement governing more than one Swap Contract, such exclusion shall
apply to only the portion of such Obligations that is attributable to Swap
Contracts for which such Guaranty or security interest becomes illegal.

 

“Executive Order” has the meaning provided in the definition of “Prohibited
Person” in this Section 1.01.

 

 14 

 

 

“Existing Credit Facility” means that certain Credit Agreement, dated as of
April 1, 2015, by and among the Borrower, certain Subsidiaries of the Borrower,
the lenders party thereto and Bank of America, N.A. as administrative agent, as
amended, restated, replaced, supplemented or otherwise modified from time to
time prior to the date hereof.

 

“Existing REIT Credit Agreement” means that certain Credit Agreement, dated as
of June 27, 2014, by and among Omega REIT, as borrower, certain subsidiaries of
Omega REIT, as guarantors, the financial institutions party thereto from time to
time, as lenders, and Bank of America, N.A., as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Extension of Credit” means any Borrowing.

 

“Facilities” has the meaning provided in Section 5.07(a).

 

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or ground leased by any of the Consolidated Parties as lessor, to a
third party Tenant, which, in the reasonable judgment of the Administrative
Agent, is a triple net lease such that such Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Real Property Asset (whether in the form of
reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income to the applicable
Consolidated Party for such Real Property Asset (before non-cash items) equals
the base rent paid thereunder; provided, that each such lease or master lease
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

“FASB” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

 

“FATCA” means Section 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreements.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day immediately succeeding such day; provided, that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the immediately preceding Business Day as
so published on the immediately succeeding Business Day, and (b) if no such rate
is so published on such immediately succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate (rounded upward, if necessary, to
the next 1/100th of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.

 

“Fitch” means Fitch Ratings, a Subsidiary of Fimalac, S.A., and any successor
thereto.

 

“Foreign Lender” has the meaning provided in Section 10.15(a)(i).

 

 15 

 

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
under the laws of the United States or any state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

 

(a)          all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(b)          all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);

 

(c)          all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(d)          the Attributable Principal Amount of capital leases and Synthetic
Leases;

 

(e)          the Attributable Principal Amount of Securitization Transactions;

 

(f)          all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;

 

(g)          Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and

 

(h)          Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the

 16 

 

 

maximum amount available to be drawn in the case of letter of credit obligations
and the other obligations under clause (c), and based on the amount of Funded
Debt that is the subject of the Support Obligations in the case of Support
Obligations under clause (g). For purposes of clarification, “Funded Debt” of
Person constituting a consolidated group shall not include inter-company
indebtedness of such Persons, general accounts payable of such Persons which
arise in the ordinary course of business, accrued expenses of such Persons
incurred in the ordinary course of business or minority interests in joint
ventures or limited partnerships (except to the extent set forth in clause (h)
above).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guaranteed Obligations” has the meaning given to such term in Section 11.01(a).

 

“Guarantors” means any Subsidiary of the Borrower that guarantees the loans and
obligations hereunder pursuant to the Guaranty, in each case with their
successors and permitted assigns.

 

“Guaranty” means the guaranty of the Obligations by each of the Guarantors
pursuant to Article XI hereof.

 

“Hazardous Material” means any toxic or hazardous substance, including petroleum
and its derivatives regulated under the Environmental Laws.

 

“Healthcare Facilities” means any skilled nursing facilities, mental health and
developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate care facilities for the mentally disabled, medical
office buildings, domestic assisted living facilities, independent living
facilities or Alzheimer’s care facilities and any ancillary businesses that are
incidental to the foregoing.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all Funded Debt;

 

(b)          all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

 17 

 

 

(c)          net obligations under any Swap Contract;

 

(d)          Support Obligations in respect of Indebtedness of another Person;
and

 

(e)          Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

 

“Indemnified Liabilities” has the meaning provided in Section 10.05.

 

“Indemnitees” has the meaning provided in Section 10.05.

 

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Term Loan Maturity Date,
and (b) as to any Eurodollar Loan, the last Business Day of each Interest Period
for such Loan, the date of repayment of principal of such Loan, and where the
applicable Interest Period exceeds three months, the date every three months
after the beginning of such Interest Period. If an Interest Payment Date falls
on a date that is not a Business Day, such Interest Payment Date shall be deemed
to be the immediately succeeding Business Day.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice; provided, that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Term Loan Maturity Date.

 

 18 

 

 

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

 

“International Unencumbered Property” means an Unencumbered Property which is
located in Australia, Canada, Switzerland or the United Kingdom.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Investor Guarantor” means any of the limited partners (other than Omega REIT or
any Domestic Subsidiary of Omega REIT) of the Borrower that are a party to the
Investor Guaranty.

 

“Investor Guaranty” means a guaranty which may be executed and delivered by one
or more Investor Guarantors in accordance with Section 6.19, in a form approved
by Administrative Agent, which approval shall not be unreasonably withheld,
delayed or conditioned, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“IRS” means the United States Internal Revenue Service.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning provided in the definition of “Eurodollar Rate” in this
Section 1.01.

 

“LIBOR Rate” has the meaning provided in the definition of “Eurodollar Rate” in
this Section 1.01.

 

 19 

 

 

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Loan” means any Term Loan and the Base Rate Loans and Eurodollar Loans
comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
which, if in writing, shall be substantially in the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning provided in the definition of “Swap Contract”
in this Section 1.01.

 

“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of Omega REIT and its Consolidated Subsidiaries taken as a whole, (b) the
ability of the Borrower or the other Credit Parties, taken as a whole, to
perform any material obligation under the Credit Documents, or (c) the rights
and remedies of the Administrative Agent and the Lenders under the Credit
Documents.

 

“Material Contract” means, any agreement the breach, nonperformance or
cancellation of which could reasonably be expected to have a Material Adverse
Effect.

 

“Material Group” has the meaning specified in the definition of “Material
Subsidiary.”

 

“Material Subsidiary” means each Subsidiary or any group of Subsidiaries (a)
which, as of the most recent fiscal quarter of Omega REIT for which financial
statements have been delivered pursuant to Section 6.01, contributed greater
than $10,000,000 of Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters then ended or (b) which contributed greater than $50,000,000 of
Consolidated Total Asset Value as of such date. A group of Subsidiaries (a
“Material Group”) each of which is not otherwise a Material Subsidiary (defined
in the foregoing sentence) shall constitute a Material Subsidiary if the group
taken as a single entity satisfies the requirements of the foregoing sentence.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Loan” means any loan owned or held by any of the Consolidated Parties
secured by a mortgage or deed of trust on Real Property Assets.

 

 20 

 

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.

 

“Net Revenue” shall mean, with respect to any Real Property Asset for the
applicable period, the sum of (a) rental payments received in cash by the
applicable Consolidated Party (whether in the nature of base rent, minimum rent,
percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals, reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the Tenant thereunder and proceeds from a sale or other disposition) pursuant to
the Facility Leases applicable to such Real Property Asset, minus (b) expenses
of the applicable Consolidated Party allocated to such Real Property Asset,
minus (c) to the extent increasing Net Revenue of the Consolidated Parties for
such period, all revenue directly attributable to FIN 46 consolidation
requirements.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means a collective reference to the Term Notes; and “Note” means any one
of them.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, (b) all obligations under any Swap
Contract of any Credit Party to which a Lender or any Affiliate of a Lender is a
party and (c) all obligations of any Credit Party under any treasury management
agreement between any Credit Party and any Lender or Affiliate of a Lender;
provided, however, that the “Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Omega Holdco” means OHI Healthcare Properties Holdco, Inc., a Delaware
corporation, and its successors.

 

 21 

 

 

“Omega REIT” means Omega Healthcare Investors, Inc., a Maryland corporation, and
its successors.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Outstanding Amount” means the aggregate outstanding principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Term
Loans, as the case may be, occurring on such date.

 

“Participant” has the meaning provided in Section 10.07(d).

 

“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Activity” has the meaning provided in Section 7.14.

 

“Permitted Liens” means, at any time, Liens in respect of the Borrower or any of
its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Platform” has the meaning provided in Section 6.02.

 

“Pro Forma Basis” shall mean, for purposes of determining the calculation of and
compliance with the financial covenants set forth in Section 6.12(a), (b), (c),
(d) and (g) hereunder, that the subject transaction shall be deemed to have
occurred as of the first day of the period of four (4) consecutive fiscal
quarters ending as of the end of the most recent fiscal quarter for which

 

 22 

 

 

annual or quarterly financial statements shall have been delivered in accordance
with the provisions of this Credit Agreement. Further, for purposes of making
calculations on a “Pro Forma Basis” hereunder, (a) in the case of a Disposition,
(i) income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Disposition
shall be excluded to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness paid or retired in connection with
the subject transaction shall be deemed to have been paid and retired as of the
first day of the applicable period; (b) in the case of an Acquisition, (i)
income statement items (whether positive or negative) attributable to the
property, entities or business units that are the subject of such Acquisition
shall be included to the extent relating to any period prior to the date of the
subject transaction, and (ii) Indebtedness incurred in connection with the
subject transaction shall be deemed to have been incurred as of the first day of
the applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates hereunder) and (c) in the
case of an Equity Transaction, Indebtedness paid or retired in connection
therewith shall be deemed to have been paid and retired as of the first day of
the applicable period.

 

“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any replacement website or other replacement official publication
of such list; or who is an Affiliate of a Person listed in clauses (i) - (v)
above.

 

“Property” means all property owned or leased by a Credit Party or any of its
Subsidiaries, both real and personal.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Mortgage Loan” means any Mortgage Loan that is secured by a first or
second mortgage or a first or second deed of trust on Real Property Assets so
long as the mortgagor or grantor with respect to such Mortgage Loan is not
delinquent sixty (60) days or more in interest or principal payments due
thereunder.

 

“Qualified REIT Subsidiary” means the meaning given to such term in the Internal
Revenue Code.

 

 23 

 

 

“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to each Real Property Asset.

 

“Register” has the meaning provided in Section 10.07(c).

 

“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of Omega REIT as prescribed by the Securities
Laws.

 

“Regulation U” means Regulation U of the FRB, as in effect from time to time.

 

“Regulation X” means Regulation X of the FRB, as in effect from time to time.

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

 

“REIT Credit Agreement” means that certain Credit Agreement, dated as of May 25,
2017, by and among Omega REIT, as borrower, certain subsidiaries of Omega REIT,
as guarantors, the financial institutions party thereto from time to time, as
lenders, and Bank of America, N.A., as administrative agent, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Extension of Credit” means, with respect to a Borrowing of Loans or
the conversion or continuation of Loans, a Loan Notice.

 

“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) holding more than
50% of (a) the sum of the Outstanding Amount of the Term Loans and the aggregate
Commitments or (b) if the aggregate Commitments have expired or have been
terminated pursuant to Article VIII, Lenders holding in the aggregate more than
50% of the sum of the outstanding principal amount of the Term Loans; provided,
that the unfunded Commitments of any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer and chief financial officer of any Credit Party and solely for
the purposes of notices given pursuant to Article II, any other officer of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

 

 24 

 

 

“S&P” means Standard & Poor’s Ratings Services, a division of S&P Global Inc.
and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to Omega REIT or any
Subsidiary of Omega REIT, any arrangement, directly or indirectly, with any
person whereby Omega REIT or such Subsidiary shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by OFAC, U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

 

“Sanctioned Person” means (a) a Person named on a Sanctions-related list
maintained or published by a Governmental Authority administering or enforcing
Sanctions published from time to time or is otherwise the subject or target of
Sanctions, (b) (i) an agency of the government of a Designated Jurisdiction,
(ii) an organization controlled by a Designated Jurisdiction, or (iii) a Person
resident in a Designated Jurisdiction or (c) any Person or Persons owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment to a special purpose subsidiary or affiliate or any
other Person.

 

“Senior Note Trustee” means, with respect to any of the Senior Notes, U.S. Bank
National Association or any other financial institution from time to time
serving as trustee under the Senior Note Indenture governing such series of
Senior Notes.

 

“Senior Notes” means collectively, the Senior Notes (2023), the Senior Notes
(2024), the Senior Notes (2025), the Senior Notes (2026), the Senior Notes
(2027) and the Senior Notes (2028).

 

“Senior Notes (2023)” means any one of the 4.375% Senior Notes due 2023 issued
by Omega REIT in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2023), as

 25 

 

 

such Senior Notes may be amended, restated, supplemented, replaced or otherwise
modified from time to time.

 

“Senior Notes (2024)” means any one of the 4.950% Senior Notes due 2024 issued
by Omega REIT in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2024), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2025)” means any one of the 4.50% Senior Notes due 2025 issued by
Omega REIT in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2025), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2026)” means any one of the 5.250% Senior Notes due 2026 issued
by Omega REIT in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2026), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2027)” means any one of the 4.500% Senior Notes due 2027 issued
by Omega REIT in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2027), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Notes (2028)” means any one of the 4.750% Senior Notes due 2028 issued
by the Borrower in favor of the Senior Note Trustee pursuant to the Senior Note
Indenture (2028), as such Senior Notes may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

 

“Senior Note Indentures” means collectively, the Senior Note Indenture (2023),
the Senior Note Indenture (2024), the Senior Note Indenture (2025), the Senior
Note Indenture (2026), the Senior Note Indenture (2027) and the Senior Note
Indenture (2028).

 

“Senior Note Indenture (2023)” means the Indenture, dated as of July 12, 2016 by
and among Omega REIT and the Senior Note Trustee, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Senior Note Indenture (2024)” means the Indenture, dated as of March 11, 2014
by and among Omega REIT and the Senior Note Trustee, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Senior Note Indenture (2025)” means the Indenture, dated as of September 11,
2014 by and among Omega REIT and the Senior Note Trustee, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

“Senior Note Indenture (2026)” means the Indenture, dated as of September 23,
2015 by and among Omega REIT and the Senior Note Trustee, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

 

 26 

 

 

“Senior Note Indenture (2027)” means the Indenture, dated as of March 18, 2015
by and among Omega REIT and the Senior Note Trustee, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Senior Note Indenture (2028)” means the Indenture, dated as of April 4, 2017 by
and among the Borrower and the Senior Note Trustee, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

 

“Significant Acquisition” means any acquisition or investment (in one or a
series of related transactions) with an aggregate consideration in excess of
$200,000,000.

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Charges” means, for any period, for the Consolidated Parties on a
consolidated basis, all charges, costs or expenses of the Consolidated Parties
related to any of the following:

 

(a)          cash litigation charges incurred by the Consolidated Parties;
provided, that such amount shall not exceed an aggregate amount of $10,000,000
during the term of this Credit Agreement and any such amounts in excess of
$10,000,000 shall not be included in the determination of the Special Charges
Adjustment for any period;

 

(b)          non-cash charges associated solely with respect to the write-down
of the value of accounts due to straight-line rent;

 

(c)          other than as set forth in clause (b) immediately above, additional
non-cash charges associated with the write-down of the value of accounts and/or
notes receivable of the Consolidated Parties; provided, that such amount shall
not exceed an aggregate amount of $45,000,000 during the term of this Credit
Agreement and any such amounts in excess of $45,000,000 shall not be included in
the determination of the Special Charges Adjustment for any period;

 

(d)          non-cash charges related to preferred stock redemptions and
non-cash compensation expenses relating to restricted stock awards, stock
options or similar equity based compensation awards;

 

 27 

 

 

(e)          non-cash charges incurred by the Consolidated Parties in
association with the write-down of the value of any real properties;

 

(f)          to the extent applicable, the satisfaction of outstanding
unamortized loan fees with respect to the Existing REIT Credit Agreement;

 

(g)          any other non-cash charges associated with the sale or settlement
by any Consolidated Party of any Swap Contract; and

 

(h)          charges related to acquisition deal related costs.

 

“Special Charges Adjustment” means, for any period, the amount which has been
deducted for or in connection with any Special Charges (without duplication
among such items or items taken into account for previous period) in the
determination of net income for the applicable period for which a given
Consolidated EBITDA calculation has been performed.

 

“Specified Loan Party” has the meaning provided in Section 11.07.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Domestic Subsidiary of the Borrower which
becomes a Subsidiary Guarantor pursuant to Section 6.15(a) hereof.

 

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E to be executed by each new Subsidiary of the Borrower that is
required to become a Subsidiary Guarantor in accordance with Section 6.15(a)
hereof.

 

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any

 

 28 

 

 

Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Consolidated Party as lessor or as an assignee of the lessor thereunder.

 

“Term Loan” has the meaning provided in Section 2.01(d)(i).

 

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan to the
Borrower pursuant to Section 2.01(d), in the principal amount set forth opposite
such Term Loan Lender’s name on Schedule 2.01; provided that, at any time after
funding of a Term Loan, the determinations “Required Lender” shall also be based
on the outstanding principal amount of the Term Loan. The aggregate principal
amount of the Term Loan Commitments of all the Term Loan Lenders as in effect on
the Closing Date is One Hundred Million Dollars ($100,000,000).

 

 29 

 

 

“Term Loan Commitment Percentage” means, at any time, for each Term Loan Lender,
the percentage of the aggregate Term Loan (or aggregate Term Loan Commitment,
prior to the termination thereof) held by such Term Loan Lender to the aggregate
Term Loan (or aggregate Term Loan Commitments) held by all Term Loan Lenders, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 10.07. The initial Term Loan
Commitment Percentages are set forth on Schedule 2.01.

 

“Term Loan Lenders” means a collective reference to the Lenders holding Term
Loans.

 

“Term Loan Maturity Date” means May 25, 2022.

 

“Term Note” means the promissory note in the form of Exhibit B, if any, given to
each Term Loan Lender to evidence the Term Loan of such Term Loan Lender, as
amended, restated, modified, supplemented, extended, renewed or replaced.

 

“Threshold Amount” means $50,000,000.

 

“Type” means, with respect to any Term Loan, its character as a Base Rate Loan
or a Eurodollar Loan.

 

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits”.

 

“Unconsolidated Affiliates” means an Affiliate of Omega REIT whose financial
statements are not required to be consolidated with the financial statements of
Omega REIT in accordance with GAAP.

 

“Unencumbered Asset Value” means the sum of the following, without duplication:
(a) the quotient of (1) Unencumbered Net Revenue for the prior fiscal quarter
(for Real Property Assets owned for the prior four (4) fiscal quarters), minus
the Unencumbered Net Revenue attributable to each Unencumbered Property sold or
otherwise disposed of during such most recently ended quarter, minus the
Unencumbered Net Revenue from any Unencumbered Property acquired during the
prior four (4) fiscal quarter period, multiplied by four, divided by (2) the
Capitalization Rate plus (b) the acquisition cost of each Unencumbered Property
acquired during the prior four (4) fiscal quarter period plus (c) the book value
of unencumbered Qualified Mortgage Loans; provided, that when calculating the
Unencumbered Asset Value, (i) the aggregate occupancy of all Unencumbered
Properties contributing to the Unencumbered Asset Value, reported as of the last
day of the most recently ended fiscal quarter period of Omega REIT, shall be at
least 78% of in-service beds and (ii) the aggregate amount of Qualified Mortgage
Loans attributable to second mortgages or second deeds of trust added pursuant
to clause (c) of this definition shall not exceed $500,000,000.

 

“Unencumbered Net Revenue” means, for any period, Net Revenue from all
Unencumbered Properties.

 

“Unencumbered Property” means, for any Real Property Asset, the following
criteria:

 

 30 

 

 

(a)          to the best of Borrower’s knowledge, does not have any title,
survey, environmental, condemnation or condemnation proceedings, or other
defects that would give rise to a materially adverse effect as to the value, use
of or ability to sell or finance such property;

 

(b)          (i) is not subject to a Negative Pledge or encumbered by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest,
in each case, to secure Funded Debt, other than the Braswell Indebtedness and
(ii) each such Person directly or indirectly owning such Real Property Asset
(other than a Credit Party) has not agreed to guaranty Indebtedness of another
party or has become liable for any Indebtedness;

 

(c)          100% owned in fee simple absolute or with a leasehold interest or
similar arrangement providing the right to occupy Real Property Asset pursuant
to an Eligible Ground Lease, in either case, by the Borrower or a direct or
indirect Subsidiary of the Borrower;

 

(d)          shall be located in the United States or shall be an International
Unencumbered Property; provided, however, that International Unencumbered
Properties may be included in the pool of Unencumbered Properties only to the
extent that aggregate value of such properties does not exceed twenty percent
(20%) of the total Unencumbered Asset Value;

 

(e)          is occupied or available for occupancy (subject to final tenant
improvements);

 

(f)          is leased to a third party Tenant and operated by a third party
operator;

 

(g)          the Tenant at such facility is not delinquent sixty (60) days or
more in rent payments.

 

“Unencumbered Property Certificate” means a certificate signed by a Responsible
Officer of the Borrower in a form to be agreed upon between the Administrative
Agent and the Borrower in their reasonable discretion.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

 

 31 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02         Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

 

(a)          The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)          (i)          The words “herein,” “hereto,” “hereof” and “hereunder”
and words of similar import when used in any Credit Document shall refer to such
Credit Document as a whole and not to any particular provision thereof.

 

(ii)         Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

 

(iii)        The term “including” is by way of example and not limitation.

 

(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(d)          Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

1.03         Accounting Terms.

 

(a)          All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements
except as otherwise specifically prescribed herein.

 

(b)          The Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in

 

 32 

 

 

GAAP or in the consistent application thereof would affect the computation of
any financial ratio or requirement set forth in any Credit Document, and either
the Borrower or the Required Lenders shall object in writing to determining
compliance based on such change, then such computations shall continue to be
made on a basis consistent with the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) as to which no such objection has been made.

 

(c)          Determinations of the calculation of and compliance with the
financial covenants set forth in Section 6.12(d) and (g) hereunder shall be made
on a Pro Forma Basis.

 

1.04         Rounding.

 

Any financial ratios required to be maintained by Omega REIT and the Borrower
pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

 

1.06         Times of Day; Rates.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

Article II
COMMITMENTS AND EXTENSION OF CREDITS

 

2.01         Commitments.

 

Subject to the terms and conditions set forth herein:

 

(a)          [Reserved].

 

 33 

 

 

(b)          [Reserved].

 

(c)          [Reserved].

 

(d)          Term Loans.

 

(i)          Each Term Loan Lender severally agrees to make term loans (each a
“Term Loan”) to the Borrower in Dollars on the Closing Date; provided, that
after giving effect to any such Term Loan, (i) with regard to the Term Loan
Lenders collectively, the aggregate outstanding principal amount of Term Loans
shall not exceed ONE HUNDRED MILLION DOLLARS ($100,000,000), and (ii) with
regard to each Term Loan Lender individually, such Term Loan Lender’s Term Loan
Commitment Percentage of outstanding Term Loans shall not exceed its respective
Term Loan Commitment.

 

(ii)         Term Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein. Term Loans may be repaid in whole or in
part at any time but amounts repaid on the Term Loan may not be reborrowed.

 

2.02         Borrowings, Conversions and Continuations.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(i) telephone or (ii) a Loan Notice. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) with respect to Eurodollar
Loans, three (3) Business Days prior to, or (B) with respect to Base Rate Loans,
on the requested date of, the requested date of any Borrowing, conversion or
continuation. Each telephonic notice pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing, conversion or continuation shall be in a principal
amount of (i) with respect to Eurodollar Loans, $1,000,000 or a whole multiple
of $1,000,000 in excess thereof or (ii) with respect to Base Rate Loans,
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether such request is for a
Borrowing, conversion, or continuation, (ii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed, converted or continued, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Loans in
any Loan Notice, but fails to specify an Interest Period, the Interest Period
will be deemed to be one month.

 

 34 

 

 

(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender, as applicable, of the amount of its Term Loan
Commitment Percentage of the applicable Loans, as the case may be, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender, as applicable, shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Extension of Credit, Section 4.01), the Administrative Agent shall make all
funds so received available to the party referenced in the applicable Loan
Notice in like funds as received by the Administrative Agent either by
(i) crediting the account of the applicable party on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

 

(c)          Except as otherwise provided herein, without the consent of the
Required Lenders, (i) a Eurodollar Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Loan and (ii) any
conversion into, or continuation as, a Eurodollar Loan may be made only if the
conditions to Extension of Credits in Section 4.02 have been satisfied. During
the existence of a Default or Event of Default, (i) no Loan may be requested as,
converted to or continued as a Eurodollar Loan and (ii) at the request of the
Required Lenders, any outstanding Eurodollar Loan shall be converted immediately
to a Base Rate Loan.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten (10) Interest Periods in effect with respect to
Loans.

 

2.03         [Reserved].

 

2.04         [Reserved].

 

2.05         Repayment of Loans.

 

The Borrower shall repay to the Term Loan Lenders on the Term Loan Maturity Date
the aggregate principal amount of Term Loans outstanding on such date.

 

 35 

 

 

2.06         Prepayments.

 

(a)          Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans, amounts payable pursuant to Section 3.05); provided, that (i) notice
thereof must be in form acceptable to the Administrative Agent and be received
by 11:00 a.m. by the Administrative Agent (A) at least three (3) Business Days
prior to the date of prepayment of Eurodollar Loans, and (B) on the Business Day
prior to the date of prepayment of Base Rate Loans, and (ii) any such prepayment
shall be in a minimum principal amount of $1,000,000 and integral multiples of
$1,000,000 in excess thereof, in the case of Eurodollar Loans, and a minimum
principal amount of $500,000 and integral multiples of $100,000 in excess
thereof, in the case of Base Rate Loans, or, in each case, the entire principal
amount thereof, if less. Each such notice of voluntary repayment hereunder shall
be irrevocable and shall specify the date and amount of prepayment and the Loans
and Types of Loans which are to be prepaid. The Administrative Agent will give
prompt notice to the applicable Lenders of any prepayment on the Loans and the
Lender’s interest therein. Prepayments of Eurodollar Loans hereunder shall be
accompanied by accrued interest thereon and breakage amounts, if any, under
Section 3.05. Amounts prepaid may not thereafter be reborrowed.

 

(b)          [Reserved].

 

(c)          Application. Within each Loan, prepayments will be applied first to
Base Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition, voluntary prepayments shall be applied as specified by
the Borrower. Voluntary prepayments on the Term Loans will be paid by the
Administrative Agent to the Term Loan Lenders ratably in accordance with their
respective interests therein.

 

2.07         [Reserved].

 

2.08         Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; and (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

 

(b)          If any amount payable by the Borrower under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

 36 

 

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09         Fees.

 

(a)          [Reserved].

 

(b)          [Reserved].

 

(c)          Upfront and Other Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders the upfront and other fees
provided in the Engagement Letter.

 

(d)          [Reserved].

 

(e)          Administrative Agent’s Fees. The Borrower agrees to pay the
Administrative Agent such fees as provided in the Engagement Letter or as may be
otherwise agreed by the Administrative Agent and the Borrower from time to time.

 

(f)          Other Fees.

 

(i)          The Borrower shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Engagement Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

(ii)         The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided, that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day.

 

 37 

 

 

2.11         Payments Generally.

 

(a)          All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Term Loan Commitment Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the immediately succeeding Business
Day and any applicable interest or fee shall continue to accrue.

 

(b)          Subject to the definition of “Interest Period,” if any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(c)          Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date (or in the case of any Base Rate Loan, prior to 12:00
(Noon) on the date of such Borrowing) any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrower or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:

 

(i)          if the Borrower fails to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
applicable Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation

 

 38 

 

 

Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)          If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(e)          The obligations of the Term Loan Lenders hereunder to make Term
Loans are several and not joint. The failure of any Lender to make any Loan on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, nor relieve Borrower from any
obligations hereunder to the Lenders which fulfill such obligations and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan.

 

(f)          Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)          If at any time insufficient funds are received by or are available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward costs and
expenses (including Attorney Costs and amounts payable under Article III)
incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

2.12         Sharing of Payments.

 

If any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, but excluding any payments made to a Lender in error by the
Administrative Agent (which such payments shall be returned by the Lender to the
Administrative Agent immediately upon such Lender’s obtaining knowledge that
such payment was made in error)) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative

 

 39 

 

 

Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans pro rata with each of them;
provided, however, that (i) if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to (A) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or (B)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant, other
than an assignment to any Credit Party or any Subsidiary thereof (as to which
the provisions of this Section shall apply). The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Credit Agreement with respect to the portion of the Obligations purchased
to the same extent as though the purchasing Lender were the original owner of
the Obligations purchased.

 

2.13         Evidence of Debt.

 

The Extension of Credits made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Extension of Credits made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. The Borrower shall execute and deliver to the
Administrative Agent a Note for each Lender, requesting a Note, which Note shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

 40 

 

 

2.14         [Reserved].

 

2.15         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other

 

 41 

 

 

actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages), whereupon such Lender will cease to be a Defaulting
Lender provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

Subject to Section 10.25, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)          (i)          Any and all payments by any Credit Party to or for the
account of the Administrative Agent or any Lender under any Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto,
excluding, in the case of the Administrative Agent and each Lender, taxes
imposed on or measured by its overall net income, and franchise and excise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Credit Agreement or any other Credit Document) (all such non-excluded
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and liabilities being hereinafter referred to as “Taxes”).

 

(ii)         If any Credit Party or the Administrative Agent shall be required
by the Internal Revenue Code to withhold or deduct any taxes, including both
United States Federal backup withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required, (B) the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant taxation
authority in accordance with the Internal Revenue Code, and (C) to the extent
that the withholding or deduction is made on account of Taxes, the sum payable
by the applicable Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable

 

 42 

 

 

recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)        If any Credit Party or the Administrative Agent shall be required
by any Laws other than the Internal Revenue Code to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (A) the sum payable by the applicable Credit Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), each of
the Administrative Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (B) such Credit Party or
the Administrative Agent shall make such deductions, (C) such Credit Party or
the Administrative Agent shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(D) within thirty (30) days after the date of such payment, such Credit Party
shall furnish to the Administrative Agent (which shall forward the same to such
Lender) the original or a certified copy of a receipt evidencing payment
thereof.

 

(b)          In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”). For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.

 

(c)          (i)          If the Borrower shall be required to deduct or pay any
Taxes or Other Taxes from or in respect of any sum payable under any Credit
Document to the Administrative Agent or any Lender, the Borrower shall also pay
to the Administrative Agent or to such Lender, as the case may be, at the time
interest is paid, such additional amount that the Administrative Agent or such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

 

(ii)         Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within ten (10) days after demand therefore,
(x) the Administrative Agent against any Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Credit Parties to do so) and (y) the Administrative Agent and the Credit
Parties, as applicable, against any taxes excluded from the definition of Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Credit Party in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto whether or
not such taxes were correctly or legally imposed or asserted by the relevant
taxation authority. A

 

 43 

 

 

certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due to the Administrative Agent under this clause (ii).

 

(d)          The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) that are paid by the Administrative Agent and such Lender and that
are the responsibility of the Borrower, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each of the Credit Parties
agree, jointly and severally, to indemnify the Administrative Agent for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) above. Payment
under this subsection (d) shall be made within thirty (30) days after the date
the Lender or the Administrative Agent makes a written demand therefor.

 

(e)          For purposes of determining withholding Taxes imposed under the
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.02         Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

 

 44 

 

 

3.03         Inability to Determine Rates.

 

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

3.04         Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans.

 

(a)          If any Lender determines that as a result of any Change in Law, or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Loans or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender is organized or has its Lending
Office, and (iii) reserve requirements contemplated by Section 3.04(c)), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
Such Lender shall deliver to the Borrower a certificate (with a copy of such
certificate to the Administrative Agent) setting forth the amount or amounts to
compensate such Lender or its holding company, as the case may be, for such
increased cost or reduction as specified in this paragraph (a) and such
certificate shall be conclusive absent manifest error; provided, that such
Lender shall not be under any obligation to include in such certificate any
information in respect of which disclosure is prohibited by applicable law or
any binding confidentiality agreement. The Borrower shall pay such Lender the
amount shown as due on such certificate within ten (10) days after receipt
thereof.

 

(b)          If any Lender determines that any Change in Law regarding capital
adequacy or liquidity requirements, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies (and
the policies of such Lender’s holding company) with respect to capital adequacy
and such Lender’s desired return on capital), then from time to time upon demand
of such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction. Such Lender shall deliver to the Borrower a
certificate (with a copy of such certificate to the Administrative Agent)
setting forth the

 

 45 

 

 

amount or amounts to compensate such Lender or its holding company, as the case
may be, for such reduction as specified in this paragraph (b) and such
certificate shall be conclusive absent manifest error; provided, that such
Lender shall not be under any obligation to include in such certificate any
information in respect of which disclosure is prohibited by applicable law or
any binding confidentiality agreement. The Borrower shall pay such Lender the
amount shown as due on such certificate within ten (10) days after receipt
thereof.

 

(c)          The Borrower shall pay to each Lender, as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided, the Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

 

3.05         Funding Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)          any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.16;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded.

 

 46 

 

 

3.06         Matters Applicable to all Requests for Compensation.

 

(a)          A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

 

(b)          Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrower may replace such Lender in accordance with
Section 10.16.

 

3.07         Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

Article IV
CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

 

The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:

 

4.01         Conditions to Initial Extensions of Credit.

 

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction of such of the following conditions in all
material respects on or prior to the Closing Date as shall not have been
expressly waived in writing by the Administrative Agent and Lenders.

 

(a)          Credit Documents, Organization Documents, Etc. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent:

 

(i)          executed counterparts of this Credit Agreement and the other Credit
Documents;

 

(ii)         a Note executed by the Borrower in favor of each Lender requesting
a Note;

 

(iii)        copies of the Organization Documents of each Credit Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Closing Date;

 

 47 

 

 

(iv)        [Reserved];

 

(v)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party; and

 

(vi)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in the jurisdiction of their incorporation or organization.

 

(b)          Opinions of Counsel. The Administrative Agent shall have received,
in each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent a legal opinion of Arnold & Porter Kaye
Scholer LLP, special New York and Delaware counsel for the Credit Parties,
addressed to the Administrative Agent, its counsel and the Lenders.

 

(c)          Officer’s Certificates. The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in a form satisfactory to the Administrative
Agent, stating that (i) each Credit Party is in compliance with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise), (ii) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Credit Documents and
the transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any
Consolidated Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding could have a Material Adverse
Effect, (iv) immediately prior to and following the transactions contemplated
herein, each of the Credit Parties shall be Solvent, and (v) immediately after
the execution of this Credit Agreement and the other Credit Documents, (A) no
Default or Event of Default exists and (B) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects.

 

(d)          Financial Statements. Receipt by the Administrative Agent and the
Lenders of (i) pro forma projections of financial statements (balance sheet,
income and cash flows) for each of the fiscal years of the Consolidated Parties
through December 31, 2022 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.

 

(e)          Opening Compliance Certificate. Receipt by the Administrative Agent
of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Borrower and including (i) pro forma calculations for the current
fiscal quarter based on

 

 48 

 

 

the amounts set forth in the unaudited financial statements for the fiscal
quarter ended March 31, 2017 and taking into account any Extension of Credit
made or requested hereunder as of such date and (ii) pro forma calculations of
all financial covenants contained herein for each of the following four (4)
fiscal quarters (based on the projections set forth in the materials delivered
pursuant to clause (d) of this Section 4.01).

 

(f)          Unencumbered Property Certificate. Receipt by the Administrative
Agent of an Unencumbered Property Certificate as of the Closing Date signed by a
Responsible Officer of the Borrower.

 

(g)          Consents/Approvals. The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.

 

(h)          Material Adverse Change. No material adverse change shall have
occurred since December 31, 2016 in the condition (financial or otherwise),
business, assets, operations, management or prospects of Omega REIT and its
Consolidated Subsidiaries, taken as a whole.

 

(i)          Litigation. There shall not exist any pending or threatened action,
suit, investigation or proceeding against any Credit Party or any of their
Affiliates that could reasonably be expected to have a Material Adverse Effect
or could otherwise materially and adversely affect the transactions set forth
herein or contemplated hereby.

 

(j)          Repayment of Existing Credit Facility. Receipt by the
Administrative Agent of satisfactory evidence that the Existing Credit Facility
has been simultaneously repaid in full and terminated.

 

(k)          Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Engagement
Letter.

 

(l)          Release of Subsidiary Guarantors. Receipt by the Administrative
Agent of satisfactory evidence that all Subsidiary Guarantors of the Senior
Notes are being released from their guaranties of the Senior Notes on the
Closing Date.

 

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has

 

 49 

 

 

signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

4.02         Conditions to Extensions of Credit.

 

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

 

(a)          The Administrative Agent shall receive the applicable Request for
Extension of Credit and the conditions set forth in Section 4.01 for the initial
Extension of Credit shall have been met as of the Closing Date;

 

(b)          No Default or Event of Default shall have occurred and be
continuing immediately before the making of such Extension of Credit and no
Default shall exist immediately thereafter; and

 

(c)          The representations and warranties of the Borrower made in or
pursuant to the Credit Documents shall be true in all material respects on and
as of the date of such Extension of Credit.

 

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the facts
specified in clauses (b) and (c) of this Section.

 

Article V
REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant, as applicable, to the Administrative
Agent and the Lenders that:

 

5.01         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(b)          The unaudited consolidated and consolidating balance sheets of the
Consolidated Parties dated March 31, 2017, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied

 

 50 

 

 

throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year end audit adjustments.

 

(c)          During the period from December 31, 2016, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.

 

(d)          The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.

 

(e)          Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.

 

5.02         Corporate Existence and Power.

 

Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not, in the
aggregate, have a Material Adverse Effect.

 

5.03         Corporate and Governmental Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).

 

 51 

 

 

5.04         Binding Effect.

 

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.05         Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or before any Governmental Authority, by or against
any Credit Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Credit Agreement or any other Credit Document, or
any of the transactions contemplated hereby or (b) either individually or in the
aggregate, can reasonably be expected to be determined adversely, and if so
determined to have a Material Adverse Effect.

 

5.06         Compliance with ERISA.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state Laws. Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of the Responsible Officers of the Credit
Parties, nothing has occurred which would prevent, or cause the loss of, such
qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Internal Revenue Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Internal Revenue Code has been made with
respect to any Plan.

 

(b)          There are no pending or, to the knowledge of the Responsible
Officers of the Credit Parties, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any ERISA Affiliate or, to the knowledge of the
Responsible Officers of the Credit Parties, any other Person has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules under
ERISA or the Internal Revenue Code with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i)          No ERISA Event has occurred or is reasonably expected
to occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201

 

 52 

 

 

or 4243 of ERISA with respect to a Multiemployer Plan; and (v) the Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

5.07         Environmental Matters.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)          To the knowledge of the Responsible Officers of the Borrower, each
of the facilities and real properties owned, leased or operated by any Credit
Party or any Subsidiary (the “Facilities”) and all operations at the Facilities
are in compliance with all applicable Environmental Laws in all material
respects and there is no violation, in any material respect, of any
Environmental Law with respect to the Facilities or the businesses operated by
any Credit Party or any Subsidiary at such time (the “Businesses”), and there
are no conditions relating to the Facilities or the Businesses that are likely
to give rise to liability under any applicable Environmental Laws.

 

(b)          To the knowledge of the Responsible Officers of the Borrower, none
of the Facilities contains, or has previously contained, any Hazardous Materials
at, on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, applicable
Environmental Laws.

 

(c)          To the knowledge of the Responsible Officers of the Borrower, no
Credit Party nor any Subsidiary has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.

 

(d)          To the knowledge of the Responsible Officers of the Borrower,
Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of any Credit Party or any
Subsidiary in violation of, or in a manner that is likely to give rise to
liability under, any applicable Environmental Law.

 

(e)          To the knowledge of the Responsible Officers of the Borrower, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Credit Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Credit Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)          To the knowledge of the Responsible Officers of the Borrower, there
has been no release or threat of release of Hazardous Materials at or from the
Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Credit Party or any Subsidiary in connection

 

 53 

 

 

with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that is likely to give rise to liability under
any applicable Environmental Laws.

 

5.08         Margin Regulations; Investment Company Act.

 

(a)          No Credit Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the proceeds
of the Loans will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin stock.

 

(b)          None of the Credit Parties are (i) required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) subject to
regulation under any other Law which limits its ability to incur the
Obligations.

 

5.09         Compliance with Laws.

 

Each of the Borrower and each of its Subsidiaries is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.10         Ownership of Property; Liens.

 

Each of the Borrower and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all applicable Real
Property Assets, except for Permitted Liens and such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Set forth on the most recently delivered Unencumbered Property
Certificate required pursuant to Section 6.02, is a list of all Unencumbered
Properties (Unencumbered Asset Value). The Unencumbered Properties listed on the
Unencumbered Property Certificate are the same as the properties listed on the
corresponding certificate most recently delivered by Omega REIT pursuant to
Section 6.02 of the REIT Credit Agreement and by Omega REIT pursuant to Section
6.02 of the Bank of Tokyo Credit Agreement. The Property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

 

5.11         Corporate Structure; Capital Stock, Etc.

 

Set forth on Schedule 5.11 is a complete and accurate list of each Credit Party
and each Subsidiary of any Credit Party, together with (a) jurisdiction of
organization, (b) number of shares of each class of Capital Stock outstanding,
(c) number and percentage of outstanding shares of each class owned (directly or
indirectly) by any Credit Party or any Subsidiary and (d) U.S. taxpayer
identification number. Subject to Section 7.03, the Borrower has no equity
Investments in any other Person other than those specifically disclosed on
Schedule 5.11, as such schedule may be updated from time to time pursuant to
Section 6.02. The outstanding Capital Stock owned by

 

 54 

 

 

any Credit Party are validly issued, fully paid and non-assessable and free of
any Liens, warrants, options and rights of others of any kind whatsoever.

 

5.12         Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower as of the Closing Date and the Borrower (a) has
not suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years or (b) to the knowledge of the
Responsible Officers of the Borrower there has not been any potential or pending
strike, walkout or work stoppage. No unfair labor practice complaint is pending
against the Borrower.

 

5.13         No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.14         Solvency.

 

Immediately before and immediately after giving effect to this Agreement, (a)
the Borrower is Solvent and (b) the other Credit Parties are Solvent on a
consolidated basis.

 

5.15         Taxes.

 

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been established in accordance with GAAP. To the knowledge of the
Responsible Officers of the Borrower, there is no proposed tax assessment
against any Credit Party that would, if made, have a Material Adverse Effect.

 

5.16         REIT Status.

 

Omega REIT is taxed as a “real estate investment trust” within the meaning of
Section 856(a) of the Internal Revenue Code and each of the Credit Parties are
Qualified REIT Subsidiaries.

 

5.17         Insurance.

 

The Real Property Assets of the Borrower and its Subsidiaries are insured, to
Borrower’s knowledge, with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.

 

 55 

 

 

5.18         Intellectual Property; Licenses, Etc.

 

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except, in each case, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Credit Parties, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person except where such infringement could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.19         Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. To each Credit Party’s knowledge, no report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Credit Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Credit
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, each Credit Party represents only
that, to each Credit Party’s knowledge, such information was prepared in good
faith based upon assumptions believed to be reasonable at the time, with the
understanding that certain of such information is prepared or provided by each
Credit Party based upon information and assumptions provided to such Credit
Parties by Tenants of such Credit Parties.

 

5.20         Anti-Terrorism Laws.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with the Enemy
Act”), as amended. No Consolidated Party, any Affiliate thereof, or any of their
respective officers, employees, directors or agents is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto, (c) the Patriot Act or (d) the Laws of any applicable jurisdiction
related to bribery or anti-corruption. Set forth on Schedule 5.20 is the exact
legal name of each Consolidated Party, the state of incorporation or
organization, the chief executive office, the principal place of business, the
jurisdictions in which the Consolidated Parties are qualified to do business,
the federal tax identification number and organization identification number of
each of

 

 56 

 

 

the Consolidated Parties as of the Closing Date. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with anti-corruption Laws and applicable Sanctions.

 

5.21         OFAC/FCPA.

 

No Consolidated Party, any Affiliate thereof, or any of their respective
officers, employees, directors or agents (a) is a Sanctioned Person, (b) has any
of its assets in Designated Jurisdictions, or (c) derives any of its operating
income from investments in, or transactions with, Sanctioned Persons or
Designated Jurisdictions. No part of the proceeds of any Loans hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to a Sanctioned Person or a Designated
Jurisdiction or for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended and in effect from time
to time.

 

The Borrower and its Subsidiaries have conducted their businesses in compliance
with the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

5.22         No EEA Financial Institution.

 

No Credit Party is an EEA Financial Institution.

 

Article VI
AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, Omega REIT and Omega Holdco, as applicable) that until the
Obligations, together with interest, fees and other obligations hereunder, have
been paid in full:

 

6.01         Financial Statements.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

 

(a)          as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Omega REIT (or if earlier, the date that is
five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a

 

 57 

 

 

report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; provided, that the Administrative Agent hereby
agrees that a Form 10-K of Omega REIT in form similar to that delivered as part
of the Audited Financial Statements shall satisfy the requirements of this
Section 6.01(a); and

 

(b)          as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Omega REIT (or if earlier, the date that is five (5) days after the reporting
date for such information required by the SEC), a consolidated balance sheet of
the Consolidated Parties as at the end of such fiscal quarter, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal quarter and for the portion of Omega REIT’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; provided, that the Administrative Agent hereby agrees that
a Form 10-Q of Omega REIT in form similar to that delivered to the SEC shall
satisfy the requirements of this Section 6.01(b).

 

6.02         Certificates; Other Information.

 

The Borrower shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower; which shall include, without
limitation, calculation of the financial covenants set forth in Section 6.12 and
an update of Schedule 5.11, if applicable and (ii) a duly completed Unencumbered
Property Certificate;

 

(b)          within thirty (30) days after the end of each fiscal year of Omega
REIT, beginning with the fiscal year ending December 31, 2017, an annual
operating forecast of Omega REIT containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(d)
hereof;

 

(c)          promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors by the independent accountants of Omega REIT (or the
audit committee of the board of directors of Omega REIT) in respect of Omega
REIT (and, to the extent any such reports, letters or recommendations are
prepared separately for any one or more of the

 58 

 

 

 

Credit Parties, such Credit Party) by independent accountants in connection with
the accounts or books of Omega REIT (or such Credit Party) or any audit of Omega
REIT (or such Credit Party);

 

(d)          promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Omega REIT, and copies of all annual, regular, periodic and
special reports and registration statements which Omega REIT may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by Omega REIT in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;

 

(e)          promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to Omega REIT or the
Borrower in connection with any annual, interim or special audit of the books of
Omega REIT or the Borrower;

 

(f)          promptly upon any Responsible Officer of Omega REIT or the Borrower
becoming aware thereof, notice of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect and any other
Default or Event of Default;

 

(g)          within ten (10) days upon any Responsible Officer of Omega REIT or
the Borrower becoming aware thereof, reports detailing income or expenses of any
assets directly owned or operated, or which will be included on the balance
sheet for purposes of FIN 46, other than as previously disclosed in Omega REIT’s
Form 10-K, 10-Q or any other publicly available information;

 

(h)          promptly, such additional information regarding the business,
financial or corporate affairs of the Credit Parties, or compliance with the
terms of the Credit Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) may from time to time reasonably request; and

 

(i)          promptly upon any announcement by Moody’s, S&P or Fitch of any
change or possible change in a Debt Rating.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), or (d) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which Omega
REIT or the Borrower posts such documents, or provides a link thereto on Omega
REIT’s or the Borrower’s website on the Internet at the website address listed
on Schedule 10.02; or (ii) on which such documents are posted by the
Administrative Agent (on the Borrower’s behalf) on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or

 

 59 

 

 

whether sponsored by the Administrative Agent); provided, that: (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender (through the Administrative Agent) that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender (through the Administrative
Agent) and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender (through the
Administrative Agent) of the posting of any such documents (each Lender to which
delivery of such documents shall be made by posting to any such website shall
have been given access to such website on or prior to the date of such posting)
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower or the other Credit Parties with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (x) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (y) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby further agrees that (ww) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof (xx) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Confidential Information, they shall
be treated as set forth in Section 10.08); (yy) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public;” and (zz) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not marked as “Public.”

 

6.03         Preservation of Existence and Franchises.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, do all
things necessary to preserve and keep in full force and effect its legal
existence, rights, franchises and authority. Each Credit Party shall remain
qualified and in good standing in each jurisdiction in which the failure to so
qualify and be in good standing could have a Material Adverse Effect.

 

6.04         Books and Records.

 

Each Credit Party shall, as shall cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP.

 

 60 

 

 

6.05         Compliance with Law.

 

Each Credit Party shall, and shall cause each of its Subsidiaries, to comply
with all Laws, rules, regulations and orders, and all applicable restrictions
imposed by all Governmental Authorities, applicable to it and all of its real
and personal property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.06         Payment of Taxes and Other Indebtedness.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, pay and
discharge (or cause to be paid or discharged) (a) all taxes (including, without
limitation, any corporate or franchise taxes), assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, (b) all lawful claims (including claims for labor, materials
and supplies) which, if unpaid, might give rise to a Lien (other than a
Permitted Lien) upon any of its properties, and (c) except as prohibited
hereunder, all of its other Indebtedness as it shall become due.

 

6.07         Insurance.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain
(or caused to be maintained) with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons. Each Credit Party shall, and shall cause each of its Subsidiaries
to, provide prompt notice to the Administrative Agent following such Credit
Party’s receipt from the relevant insurer of any notice of termination, lapse or
cancellation of such insurance.

 

6.08         Maintenance of Property.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, maintain,
preserve and protect (or caused to be maintained, preserved and protected) all
of its Unencumbered Properties and all other material property and equipment
necessary in the operation of its business in good working order and condition,
in each case, in a manner consistent with how such Person maintained its
Unencumbered Properties and other material property on the Closing Date,
ordinary wear and tear excepted.

 

6.09         Performance of Obligations.

 

The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, including, without limitation,
tax liabilities, except where the same may be contested in good faith by
appropriate proceedings, and will maintain, in accordance with GAAP, appropriate
reserves for the accrual of any of the same.

 

 61 

 

 

6.10         Visits and Inspections.

 

Subject to the rights of Tenants, each Credit Party shall, and shall cause each
of its Subsidiaries to, permit representatives or agents of any Lender or the
Administrative Agent, from time to time, and, if no Event of Default shall have
occurred and be continuing, after reasonable prior notice, but not more than
twice annually and only during normal business hours to: (a) visit and inspect
any of its Real Property Assets to the extent any such right to visit or inspect
is within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower or the Credit Parties, as applicable,
shall execute an authorization letter addressed to its accountants authorizing
the Administrative Agent or any Lender to discuss the financial affairs of Omega
REIT, Omega Holdco and the Borrower or any other Credit Party with its
accountants.

 

6.11         Use of Proceeds/Purpose of Loans.

 

The Borrower shall use the proceeds of all Loans only for the purpose of (a) on
the Closing Date to refinance existing Indebtedness of the Credit Parties under
the Existing Credit Facility and (b) on and after the Closing Date to finance
general corporate working capital (including asset acquisitions, and acquiring
or improving, directly or indirectly, income producing Healthcare Facilities and
Investments incidental or related thereto), capital expenditures or other
corporate purposes of the Borrower and the other Credit Parties (to the extent
not inconsistent with the Credit Parties’ covenants and obligations under this
Credit Agreement and the other Credit Documents).

 

6.12         Financial Covenants.

 

(a)          Consolidated Leverage Ratio. The Borrower shall cause the
Consolidated Leverage Ratio, as of the end of any fiscal quarter, to be equal to
or less than 60%; provided however, notwithstanding the foregoing, following the
fiscal quarter in which any Significant Acquisition occurs by Omega REIT or any
Subsidiary or Subsidiaries of Omega REIT, and following the delivery of an
Acquisition Leverage Ratio Notice, the Borrower shall have the ability to
increase the applicable Consolidated Leverage Ratio to be less than or equal to
65% with respect to the fiscal quarter during which such Significant Acquisition
occurs and the next two (2) fiscal quarters thereafter.

 

(b)          Consolidated Secured Leverage Ratio. The Borrower shall cause the
Consolidated Secured Leverage Ratio, as of the end of any fiscal quarter, to be
equal to or less than 30%.

 

(c)          Consolidated Unsecured Leverage Ratio. The Borrower shall cause the
Consolidated Unsecured Leverage Ratio, as of the end of any fiscal quarter, to
be equal to or less than 60%; provided however, notwithstanding the foregoing,
following the fiscal quarter in which any Significant Acquisition occurs by
Omega REIT or any Subsidiary or Subsidiaries of Omega REIT, and following the
delivery of an Acquisition Leverage Ratio Notice, the Borrower shall have the
ability to increase the applicable Consolidated

 

 62 

 

 

Unsecured Leverage Ratio to be less than or equal to 65% with respect to the
fiscal quarter during which such Significant Acquisition occurs and the next two
(2) fiscal quarters thereafter.

 

(d)          Consolidated Fixed Charge Coverage Ratio. The Borrower shall cause
the Consolidated Fixed Charge Coverage Ratio, as of the end of any fiscal
quarter, to be equal to or greater than 1.50 to 1.00.

 

(e)          Consolidated Tangible Net Worth. The Borrower shall cause the
Consolidated Tangible Net Worth as of the end of any fiscal quarter to be equal
to or greater than the sum of (i) $3,374,567,000 plus (ii) an amount equal to
75% of the net cash proceeds received by the Consolidated Parties from Equity
Transactions subsequent to the Closing Date.

 

(f)          [Reserved].

 

(g)          Consolidated Unsecured Interest Coverage Ratio. The Borrower shall
cause the Consolidated Unsecured Interest Coverage Ratio, as of the end of any
fiscal quarter, to be equal to or greater than 2.00 to 1.00.

 

(h)          Distribution Limitation. During the continuance of an Event of
Default under Section 8.01(a) or an Event of Default arising from a breach of
any of the financial covenants set forth in this Section 6.12, the Borrower may
not make any distributions in respect of its Capital Stock to Omega REIT and
Omega Holdco except for such distributions (i) in amounts sufficient to allow
Omega REIT to (and Omega REIT shall only pay distributions sufficient to)
maintain its status as a REIT and (ii) for use by Omega REIT and Omega Holdco in
business activities of the type in which they were engaged at the time of such
Event of Default (including, without limitation, in an amount sufficient to
enable Omega REIT to make payments required from time to time in connection with
its Indebtedness now or hereafter outstanding). Notwithstanding the foregoing,
the Borrower and Omega REIT may make distributions payable solely in the form of
partnership units of the Borrower or common stock of Omega REIT, as applicable.

 

6.13         Environmental Matters; Preparation of Environmental Reports.

 

The Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with all Environmental Laws in respect of its Real Property
Assets.

 

6.14         REIT Status.

 

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times in such a manner as to permit Omega REIT to satisfy all
requirements necessary to qualify and maintain Omega REIT’s qualification as a
real estate investment trust under Sections 856 through 860 of the Internal
Revenue Code. The Borrower will maintain adequate records in such a manner as to
permit Omega REIT to comply in all material respects with all record-keeping
requirements relating to its qualification as a real estate investment trust as
required by the Internal Revenue Code and applicable regulations of the
Department of the Treasury promulgated

 

 63 

 

 

thereunder and will properly prepare and timely file with the IRS all returns
and reports required thereby.

 

6.15         Additional Guarantors; Withdrawal or Addition of Unencumbered
Properties; Release of Guarantors.

 

(a)          Upon any Domestic Subsidiary providing a guaranty of other
unsecured Indebtedness of Omega REIT or the Borrower for borrowed money
evidenced by bonds, debentures, notes or other similar instruments in an amount
of at least $50,000,000 individually or in the aggregate, the Borrower shall
cause such Domestic Subsidiary to (1) become a Subsidiary Guarantor hereunder
through the execution and delivery to the Administrative Agent of a Subsidiary
Guarantor Joinder Agreement on or before the deadline for the delivery of the
Compliance Certificate required pursuant to Section 6.02(a) following the fiscal
quarter in which the foregoing conditions for becoming a Subsidiary Guarantor
are met, and (2) deliver such other documentation as the Administrative Agent
may reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Subsidiary, favorable opinions of counsel to such Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above), all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

(b)          The Borrower may add and withdraw Real Property Assets from the
pool of Unencumbered Properties without the consent of the Administrative Agent;
provided, that (i) in the case of addition of a Real Property Asset owned or
leased by a Consolidated Party that is not a Credit Party, the owner of the Real
Property Asset shall have complied with the requirements of clause (a)(i) of
this Section 6.15 and (ii) in the case of withdrawal of a Real Property Asset,
the Borrower shall have (x) given notice thereof to the Administrative Agent,
together with a written request to release the owner of the subject Real
Property Asset from the Guaranty, where appropriate, in accordance with the
provisions hereof and (y) delivered to the Administrative Agent a Compliance
Certificate demonstrating compliance with the financial covenants in Section
6.12 on a pro forma basis as if such Real Property Asset had been released as of
the first day of the relevant period. In the case of withdrawal of a subject
Property from the pool of Unencumbered Properties entitling the owner of the
subject Real Property Asset to a release from the Guaranty hereunder, the
Administrative Agent shall acknowledge (in writing delivered to the Borrower
upon written request of the Borrower) withdrawal of the subject Real Property
Asset and release of Guaranty of the owner in respect thereof (excepting a
situation where an Event of Default shall then exist and be continuing, or where
withdrawal of the subject Real Property Asset would cause non-compliance with
the financial covenants in Section 6.12 on a pro forma basis as if such Real
Property Asset had been released as of the first day of the relevant period,
which in either such case, the owner of the subject Real Property Asset shall
not be released from its Guaranty hereunder until such time as the foregoing
conditions no longer exist). Notwithstanding anything to the contrary in this
Agreement, if the removal of any Unencumbered Properties would have the effect
of curing all existing Events of Default, Borrower shall be permitted to
withdraw such Real Property Assets, and any Event of Default with respect
thereto shall be deemed cured as of the date of such

 

 64 

 

 

withdrawal. In no event shall a Real Property Asset be added to, or released
from, the pool of Unencumbered Properties unless such Real Property Asset is
substantially concurrently therewith added to, or released from, as the case may
be, the pool of Unencumbered Properties included under the REIT Credit Agreement
and the Bank of Tokyo Credit Agreement.

 

(c)          Notwithstanding the requirements set forth in clauses (a) or (b) of
this Section 6.15, in the event that any Person acting as a Guarantor (i) is no
longer obligated to provide a guarantee of any Indebtedness of Omega REIT or the
Borrower for borrowed money evidenced by bonds, debentures, notes or other
similar instruments in an amount of at least $50,000,000 (excluding any amounts
outstanding pursuant to this Credit Agreement, the REIT Credit Agreement or the
Bank of Tokyo Credit Agreement) or (ii) would be automatically released from its
guarantee obligations of any such indebtedness upon its release from the
Guaranty or (iii) is sold to a third-party and such unsecured debt is paid off
upon completion of the sale or is agreed to be assumed by and transferred to
such third-party purchaser upon completion of such sale, then such Person shall
be automatically released as a party to the Credit Documents (the “Release”). In
such an event, the Borrower will notify the Administrative Agent that, pursuant
to this Section 6.15(c), such Person shall be released and, in accordance with
Section 9.11, the Administrative Agent shall (to the extent applicable) deliver
to the Credit Parties such documentation as is reasonably necessary to evidence
the Release.

 

Notwithstanding the foregoing, (A) as set forth in Section 6.18 below, the
Obligations shall remain a senior unsecured obligation, pari passu with all
other senior unsecured Funded Debt of the Borrower and to the extent applicable,
any Subsidiary Guarantor, and (B) to the extent that following any such Release,
any Real Property Asset owned by an otherwise released or to be released
Guarantor that is obligated in respect of outstanding recourse debt for Funded
Debt shall not be deemed an Unencumbered Property for purposes of this
Agreement.

 

6.16         Anti-Terrorism Laws.

 

None of the Credit Parties nor any of their respective Affiliates (i) will
conduct any business or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act. The Borrower covenants and
agrees to execute and/or deliver to Administrative Agent any certification or
other evidence requested from time to time by Administrative Agent in its sole
discretion, confirming the Borrower’s compliance with this Section including,
without limitation, any documentation which is necessary for ongoing compliance
with any anti-money laundering Laws applicable to any Lender.

 

 65 

 

 

6.17         Compliance With Material Contracts.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, perform
and observe all the material terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time reasonably
requested by the Administrative Agent and, upon the reasonable request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any
Credit Party is entitled to make under such Material Contract.

 

6.18         Designation as Senior Debt.

 

Each Credit Party shall, and shall cause each of its Subsidiaries to, ensure
that all Obligations are designated as “Senior Indebtedness” and are at least
pari passu with all unsecured debt of such Credit Party and each Subsidiary.

 

6.19         Investor Guaranties.

 

The Administrative Agent and the Lenders have agreed to accept from time to
time, upon the request of Borrower, one or more Investor Guaranties.  No
Investor Guarantor shall be a person with whom Administrative Agent or any
Lender is prohibited by applicable law from doing business, and Borrower shall
deliver such information as Administrative Agent may reasonably request to
verify the foregoing.

 

Article VII
NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees (on its own behalf and on behalf of the
other Credit Parties, Omega REIT and Omega Holdco, as applicable) that until the
Obligations, together with interest, fees and other obligations hereunder, have
been paid in full:

 

7.01         Liens.

 

No Credit Party shall, nor shall they permit any Subsidiary to, at any time,
create, incur, assume or suffer to exist any Lien upon any of its assets or
revenues, whether now owned or hereafter acquired, other than the following:

 

(a)          Liens pursuant to any Credit Document;

 

(b)          Liens (other than Liens imposed under ERISA) for taxes, assessments
or governmental charges or levies (including pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation) not yet due and payable or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(c)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business;

 

 66 

 

 

provided, that such Liens secure only amounts not overdue for more than thirty
(30) days or are being contested in good faith by appropriate proceedings for
which adequate reserves determined in accordance with GAAP have been
established;

 

(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness not otherwise permitted pursuant to
Section 7.02), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(e)          zoning restrictions, easements, rights-of-way, restrictions,
restrictive covenants, encroachments, protrusions, sets of facts that an
accurate and up to date survey would show and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(f)          Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(g)          leases or subleases (and the rights of the tenants thereunder)
granted to others not interfering in any material respect with the business of
any Credit Party or any Subsidiary;

 

(h)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(i)          Liens in existence as of the Closing Date as set forth on
Schedule 7.01 and any renewals or extensions thereof; provided, that the
property covered thereby is not materially changed;

 

(j)          Liens pursuant to the Braswell Indebtedness; and

 

(k)          other Liens incurred in connection with Consolidated Funded Debt as
long as, after giving effect thereto, the Credit Parties are in compliance with
the financial covenants in Section 6.12, on a pro forma basis as if such Lien
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01 (or if such
Lien exists as of the Closing Date, as of March 31, 2017); provided, that the
Credit Parties may not grant a mortgage, deed of trust, lien, pledge,
encumbrance or other security interest, in each case, to secure Funded Debt with
respect to any Unencumbered Property or the Capital Stock in any Subsidiary
except in favor of the Lenders.

 

7.02         Indebtedness.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

 

 67 

 

 

(a)          Indebtedness under the Credit Documents;

 

(b)          Indebtedness in connection with intercompany Investments permitted
under Section 7.03;

 

(c)          obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided, that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person, or changes in the
value of securities issued by such Person, and not for purposes of speculation
or taking a “market view”; and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(d)          without duplication, guaranties by a Credit Party or any Subsidiary
in respect of any Indebtedness otherwise permitted hereunder;

 

(e)          Indebtedness set forth in Schedule 7.02 (and renewals, refinancing
and extensions thereof); provided, that the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments utilized thereunder (for purposes of
clarity, it is understood that Funded Debt on Schedule 7.02 is included in
calculating the financial covenants in Section 6.12); and

 

(f)          other Funded Debt (including any portion of any renewal, financing,
or extension of Indebtedness set forth in Schedule 7.02 to the extent such
portion does not meet the criteria set for the in the proviso of clause (e)
above) as long as, after giving effect thereto, the Credit Parties are in
compliance with the financial covenants in Section 6.12, on a pro forma basis as
if such Indebtedness had been incurred as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 (or if such Indebtedness exists as of the Closing Date, as of March
31, 2017).

 

7.03         Investments.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Investments, except:

 

(a)          Investments held in the form of cash or Cash Equivalents;

 

(b)          Investments in any Person that is a Credit Party prior to giving
effect to such Investment;

 

(c)          Investments by any Subsidiary that is not a Credit Party in any
other Subsidiary that is not a Credit Party;

 

(d)          Investments consisting of (i) extensions of credit in the nature of
the performance of bids, (ii) accounts receivable or notes receivable arising
from the grant of

 

 68 

 

 

trade contracts and leases (other than credit) in the ordinary course of
business, and (iii) Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;

 

(e)          Guaranties permitted by Section 7.02;

 

(f)          Investments existing as of the Closing Date and set forth in
Schedule 7.03; and

 

(g)          Investments in or related to Healthcare Facilities and Investments
as described in Section 6.11 (including, without limitation, Investments of the
type set forth in subclauses (i)-(iv) of this clause (g)); provided, however,
that after giving effect to any such Investments, (i) the aggregate amount of
Investments consisting of unimproved land holdings (including those made by
Omega REIT and Omega Holdco) shall not, at any time, exceed 5% of Consolidated
Total Asset Value, (ii) the aggregate amount of Investments consisting of
Mortgage Loans, notes receivables and mezzanine loans (including those made by
Omega REIT and Omega Holdco) shall not, at any time, exceed 30% of Consolidated
Total Asset Value, (iii) the aggregate amount of Investments consisting of
construction in progress (including those made by Omega REIT and Omega Holdco)
shall not, at any time, exceed 15% of Consolidated Total Asset Value and
(iv) the aggregate amount of Investments in Unconsolidated Affiliates (including
those made by Omega REIT and Omega Holdco) shall not, at any time, exceed 20% of
Consolidated Total Asset Value; provided, further, that the aggregate amount of
all Investments made pursuant to clauses (i), (ii), (iii) and (iv) above
(including those made by Omega REIT and Omega Holdco) shall not, at any time,
exceed 35% of Consolidated Total Asset Value.

 

7.04         Fundamental Changes.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, merge, dissolve, liquidate, consolidate with or into another Person;
provided, that, notwithstanding the foregoing provisions of this Section 7.04,
(a) the Borrower may merge or consolidate with any of its Subsidiaries provided
that the Borrower is the continuing or surviving Person, (b) any Consolidated
Party may merge or consolidate with any other Consolidated Party; provided, that
if a Credit Party is a party to such transaction, such Credit Party shall be the
continuing or surviving Person, (c) any Subsidiary Guarantor may be merged or
consolidated with or into any other Subsidiary Guarantor and (d) any Subsidiary
that is not a Credit Party may dissolve, liquidate or wind up its affairs at any
time; provided, that such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect.

 

7.05         Dispositions.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, make any Disposition or enter into any agreement to make any
Disposition, except:

 

(a)          Dispositions of obsolete or worn out Property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

 69 

 

 

(b)          Dispositions of inventory in the ordinary course of business;

 

(c)          Dispositions of equipment or Property to the extent that (i) such
Property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement Property; provided,
that if the Property disposed of is an Unencumbered Property it is removed from
the calculation of Unencumbered Asset Value.

 

(d)          Dispositions of Property by any Subsidiary to a Credit Party or to
a Wholly Owned Subsidiary; provided, that if the transferor of such property is
a Credit Party, the transferee thereof must be a Credit Party;

 

(e)          Dispositions permitted by Section 7.03 or Section 7.04;

 

(f)          Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided, that (i) at the time of such
Disposition, no Default or Event of Default exists and is continuing (that would
not be cured by such Disposition) or would result from such Disposition and (ii)
after giving effect thereto, the Credit Parties are in compliance with the
financial covenants in Section 6.12, on a pro forma basis as if such Disposition
had been incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.01; and

 

(g)          real estate leases entered into in the ordinary course of business.

 

Notwithstanding anything above, any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.

 

7.06         Change in Nature of Business.

 

No Credit Party shall, nor shall they permit any Subsidiary to, engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.07         Transactions with Affiliates and Insiders.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into any transaction of any kind with any officer, director or
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Credit Party or Subsidiary as would be obtainable by such Credit Party or
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than a director, officer or Affiliate; provided, that the foregoing
restriction shall not apply to transactions between or among the Credit Parties
and/or between or among the Wholly Owned Subsidiaries.

 

7.08         Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

No Credit Party shall, nor shall they permit Omega REIT, Omega Holdco or any
Subsidiary of a Credit Party to, directly or indirectly:

 

 70 

 

 

(a)          Amend, modify or change its Organization Documents in a manner
materially adverse to the Lenders.

 

(b)          Make any material change in (i) accounting policies or reporting
practices, except as required by GAAP, FASB, the SEC or any other regulatory
body, or (ii) its fiscal year.

 

(c)          Without providing ten (10) days prior written notice to the
Administrative Agent (or such shorter notice as the Administrative Agent may
approve), change its name, state of formation or form of organization.

 

7.09         Negative Pledges.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, enter into, assume or otherwise be bound, by any Negative Pledge
other than (i) any Negative Pledge contained in an agreement entered into in
connection with any Indebtedness that is permitted pursuant to Section 7.02;
(ii) any Negative Pledge required by law; (iii) Negative Pledges contained in
(x) the agreements set forth on Schedule 7.09; (y) any agreement relating to the
sale of any Subsidiary or any assets pending such sale; provided, that in any
such case, the Negative Pledge applies only to the Subsidiary or the assets that
are the subject of such sale; or (z) any agreement in effect at the time any
Person becomes a Subsidiary so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary and such restriction only
applies to such Person and/or its assets, and (iv) customary provisions in
leases, licenses and other contracts restricting the assignment thereof, in each
case as such agreements, leases or other contracts may be amended from time to
time and including any renewal, extension, refinancing or replacement thereof;
provided, that, with respect to any amendment, renewal, extension, refinancing
or replacement of an agreement described in clause (iii), such amendment,
renewal, extension, refinancing or replacement does not contain restrictions of
the type prohibited by this Section 7.09 that are, in the aggregate, more
onerous in any material respect on the Borrower or any Subsidiary than the
restrictions, in the aggregate, in the original agreement.

 

7.10         Use of Proceeds.

 

No Credit Party shall, nor shall they permit any Subsidiary to, directly or
indirectly, use the proceeds of any Extension of Credit, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

7.11         Prepayments of Indebtedness.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, no Credit Party shall, nor shall they permit any Subsidiary to,
directly or indirectly, prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Indebtedness, except the prepayment
of Extensions of Credit in accordance with the terms of this Agreement.

 

 71 

 

 

7.12         Stock Repurchases.

 

If a Default or Event of Default exists and is continuing or would be caused
thereby, the Borrower shall not make any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, for the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any of its Capital Stock or any option, warrant or other right to
acquire any such Capital Stock.

 

7.13         Sanctions.

 

Permit any Loan or the proceeds of any Loan, directly or indirectly, (a) to be
used or to be lent, contributed or otherwise made available to fund any activity
or business in any Designated Jurisdiction; (b) to fund any activity or business
of any Person located, organized or residing in any Designated Jurisdiction or
who is the subject of any Sanctions; or (c) in any other manner that will result
in any violation by any Person (including any Lender, Arranger or Administrative
Agent) of any Sanctions or anti-corruption Laws.

 

7.14         Omega REIT and Omega Holdco Covenants.

 

Neither Omega REIT nor Omega Holdco shall directly or indirectly enter into or
conduct any business or activity other than (a) in connection with the
ownership, acquisition and disposition of interests in the Borrower, (b) the
management of the business of the Borrower, and (c) such business or activity
that is conducted by Omega REIT and its Subsidiaries on the date hereof or, in
each case, such business or activity as is reasonably ancillary or incidental
thereto (in any case, a “Permitted Activity”); provided, however, neither Omega
REIT nor Omega Holdco shall own any assets other than (i) interests, rights,
options, warrants or convertible or exchangeable securities of Omega Holdco or
the Borrower, as applicable, (ii) assets that have been distributed to Omega
REIT or Omega Holdco, as applicable by their Subsidiaries that are held for
fifteen (15) Business Days or less pending further distribution to equity
holders of Omega REIT or application by Omega REIT or Omega Holdco, as the case
may be, pursuant to a Permitted Activity, (iii) assets received directly or
indirectly by Omega REIT or Omega Holdco, as applicable from third parties
(including, without limitation, the net cash proceeds from any issuance and sale
by Omega REIT of any equity interests or issuance of Senior Notes), that are
held for fifteen (15) Business Days or less pending further contribution to the
Borrower or application by Omega REIT or Omega Holdco, as the case may be,
pursuant to a Permitted Activity, (iv) such bank accounts or similar instruments
as it deems necessary in furtherance of a Permitted Activity or to carry out its
responsibilities under the Organization Documents of the Borrower and (v) other
tangible and intangible assets that, taken as a whole, are immaterial in
relation to the consolidated assets of the Borrower and its Subsidiaries, but
which shall in no event include any equity interests other than those permitted
in clauses (i) and (iii) of this sentence. Nothing in this Section 7.14 shall
prevent either Omega REIT or Omega Holdco from (A) the maintenance of its legal
existence or activities reasonably incidental thereto (including, without
limitation, the ability to incur fees, costs and expenses relating to such
maintenance), (B) the performance of its obligations with respect to the REIT
Credit Agreement and the loan documents executed in connection therewith or any
other Omega REIT Indebtedness, (C) with respect to Omega REIT only, from any
public offering of its common stock or any other issuance or sale of its equity
interests or issuance of its Senior Notes, (D) the payment of dividends, (E)
making contributions to the capital of the Borrower, (F) participating in tax,
accounting and other administrative matters as a member of the Consolidated
Parties, (G) providing indemnification to

 

 72 

 

 

officers, managers and directors, (H) any activities incidental to compliance
with the Securities Laws and the rules of national securities exchanges and
activities incidental to investor relations, shareholder meetings and reports to
shareholders or debtholders and (I) any activities incidental to the foregoing.

 

Article VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01         Events of Default.

 

The occurrence and continuation of any of the following shall constitute an
Event of Default:

 

(a)          Non-Payment. Any Credit Party fails to pay when and as required to
be paid herein, (i) any amount of principal of any Loan, (ii) within five (5)
days after the same becomes due, any interest on any Loan, or (iii) within ten
(10) days after the earlier of (A) a Responsible Officer of the Borrower or any
Credit Party becoming aware that the same has become due or (B) written notice
from the Administrative Agent to the Borrower, any other fee payable herein or
any other amount payable herein or under any other Credit Document becomes due;
or

 

(b)          Specific Covenants. Any Credit Party fails to perform or observe
any term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or
6.10 within ten (10) days after the same becomes due or required or (ii) any of
Sections 6.03, 6.06, 6.11, 6.12, 6.14, 6.15 or 6.18 or Article VII; or

 

(c)          Other Defaults. Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Borrower or any Credit Party becoming aware of such
Default or (ii) written notice thereof by the Administrative Agent to the
Borrower (or, if such failure cannot be reasonably cured within such period,
sixty (60) days, so long as the applicable Credit Party has diligently commenced
such cure and is diligently pursuing completion thereof); or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party and contained in this Credit Agreement, in any other Credit
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)          Cross-Default. (i) there occurs any event of default under (x) any
of the Senior Note Indentures, (y) the REIT Credit Agreement or (z) the Bank of
Tokyo Credit Agreement; (ii) any Credit Party or any Subsidiary (A) fails to
perform or observe (beyond the applicable grace or cure period with respect
thereto, if any) any Contractual Obligation if such failure could reasonably be
expected to have a Material Adverse Effect, (B) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise and beyond the applicable grace or cure period with

 

 73 

 

 

respect thereto, if any) in respect of any Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) or otherwise fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which event of default is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or cash collateral in respect thereof to be
demanded, in each case to the extent such Indebtedness or other obligation is in
an amount, individually or in the aggregate, (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which such Credit Party or Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which such Credit Party or Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Credit Party or Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

(f)          Insolvency Proceedings, Etc. Any Credit Party, Omega REIT, Omega
Holdco or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its properties; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer is appointed and the appointment continues undischarged or unstayed for
ninety (90) calendar days; or any proceeding under any Debtor Relief Law
relating to such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for ninety (90) calendar days, or an order for relief is entered in any
such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. (i) Any Credit Party, Omega
REIT, Omega Holdco or any Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process in an
amount in excess of the Threshold Amount is issued or levied against all or any
material part of the properties of any such Person and is not released, vacated
or fully bonded within sixty (60) days after its issue or levy; or

 

(h)          Judgments. There is entered against a Credit Party, Omega REIT,
Omega Holdco or any Subsidiary (i) any one or more final judgments or orders for
the payment of money in an amount, individually or in the aggregate, exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor

 

 74 

 

 

upon such judgment or order, or (B) there is a period of ten (10) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted in liability of any Credit Party, Omega REIT, Omega Holdco or any
Subsidiary under Title IV of ERISA to the Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) any Credit Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

(j)          Invalidity of Credit Documents; Guaranty. (i) Any Credit Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or as a result of satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (ii) except as the result of or in connection with a dissolution,
merger or disposition of a Subsidiary Guarantor not prohibited by the terms of
this Credit Agreement, the Guaranty shall cease to be in full force and effect,
or any Guarantor hereunder shall deny or disaffirm such Guarantor’s obligations
under such Guaranty, or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the Guaranty; or

 

(k)          Change of Control. There occurs any Change of Control.

 

8.02         Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrower in any instance, take any or all of the
following actions:

 

(a)          declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or additional notice of any kind, all of
which are hereby expressly waived by the Borrower; and

 

(c)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of

 

 75 

 

 

each Lender to make Loans shall automatically terminate, and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

8.03         Application of Funds.

 

After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loans have automatically become immediately due and payable, any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans ratably among the Lenders
in proportion to the respective amounts described in this clause Third held by
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans;

 

Fifth, to payment of that portion of the Obligations constituting obligations
under Swap Contracts between any Credit Party and any Lender or Affiliate of any
Lender (including, without limitation, payment of breakage, termination or other
amounts owing in respect of any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, to the extent such Swap Contract is
permitted hereunder); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Credit Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

Article IX
ADMINISTRATIVE AGENT

 

9.01         Appointment and Authorization of Administrative Agent.

 

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly

 

 76 

 

 

delegated to it by the terms of this Credit Agreement or any other Credit
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Credit Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any other Credit Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Credit Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

9.02         Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents that it selects in the absence of
gross negligence or willful misconduct.

 

9.03         Liability of Administrative Agent.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

 

 77 

 

 

9.04         Reliance by Administrative Agent.

 

(a)          The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

(b)          For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

9.05         Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be directed by the requisite Lenders in accordance herewith; provided, however,
that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

9.06         Credit Decision; Disclosure of Confidential Information by
Administrative Agent.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person

 

 78 

 

 

to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date). Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower and the other Credit
Parties hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Credit Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.

 

9.07         Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

 79 

 

 

9.08         Administrative Agent in its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Credit Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Credit Party
or such Affiliate) and acknowledge that the Administrative Agent shall be under
no obligation to provide such information to them. With respect to its Loans,
Bank of America shall have the same rights and powers under this Credit
Agreement as any other Lender and may exercise such rights and powers as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders”
include Bank of America in its individual capacity.

 

9.09         Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders. If the Administrative Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower at all times other than during the
existence of an Event of Default (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” thereafter shall mean such successor administrative
agent, and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Credit Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date thirty (30) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

9.10         Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

 80 

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations
(other than obligations under Swap Contracts to which the Administrative Agent
is not a party) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 10.04) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

9.11         Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Person from its obligations under the Guaranty if
(a) such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (b) such Person is no longer required to be a Guarantor pursuant to
Section 6.15(c). Upon the release of any Person pursuant to this Section 9.11,
the Administrative Agent shall (to the extent applicable) deliver to the Credit
Parties, upon the Credit Parties’ request and at the Credit Parties’ expense,
such documentation as is reasonably necessary to evidence the release of such
Person from its obligations under the Credit Documents.

 

9.12         Other Agents; Arrangers and Managers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Credit Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than, in the case of such Lenders,
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely,

 

 81 

 

 

on any of the Lenders or other Persons so identified in deciding to enter into
this Credit Agreement or in taking or not taking action hereunder.

 

Article X
MISCELLANEOUS

 

10.01         Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower, the Guarantors (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:

 

(a)          unless also signed by each Lender directly affected thereby, no
such amendment, waiver or consent shall:

 

(i)          extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,

 

(ii)         waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan, or any fees or other amounts payable hereunder or under any other
Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder,

 

(iv)        change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, or (C) the manner of reduction of
commitments and committed amounts,

 

(v)         change any provision of this Section 10.01(a), the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or

 

 82 

 

 

(vi)        release the Borrower or all or substantially all of the Subsidiary
Guarantors from their obligations hereunder (other than as provided herein or as
appropriate in connection with transactions permitted hereunder);

 

(b)          unless also signed by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;

 

provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that, without the prior
written consent of such Lender, (A) no Commitment of such Lender may be
increased or extended, (B) the terms and conditions of this proviso may not be
amended or otherwise modified and (C) no other amendment or other modification
to this Agreement or any Note that would disproportionately affect a “Defaulting
Lender” may be effective, (ii) each Lender is entitled to vote as such Lender
sees fit on any bankruptcy or insolvency reorganization plan that affects the
Loans, (iii) each Lender acknowledged that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, and (iv) the Required Lenders may consent to allow
a Credit Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding.

 

10.02         Notices and Other Communications; Facsimile Copies.

 

(a)          General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission). All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)          if to any Credit Party or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
any Credit Party and the Administrative Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the

 

 83 

 

 

recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

 

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)          Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Credit Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 



 84 

 







 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices permitted under Section 2.02(a)) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

(f)          Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

10.03         No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.12), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to

 

 85 

 

 

Section 2.12, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

10.04         Attorney Costs, Expenses and Taxes.

 

The Credit Parties agree (a) to pay directly to the provider thereof or to pay
or reimburse the Administrative Agent for all reasonable and documented costs
and expenses incurred in connection with the development, preparation,
negotiation and execution of this Credit Agreement and the other Credit
Documents, the preservation of any rights or remedies under this Credit
Agreement and the other Credit Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable costs and expenses
incurred following an Event of Default in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Credit Agreement or the other Credit Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrower. The agreements in
this Section shall survive the termination of the Commitments and repayment of
all other Obligations.

 

10.05         Indemnification.

 

The Credit Parties shall indemnify and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
any Commitment, Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”);

 

 86 

 

 

provided, that such indemnification shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, litigation, investigation, proceeding, demands, actions,
judgments, suits, costs, expenses or disbursements are determined to have
resulted from the gross negligence or willful misconduct of such Indemnitee. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through SyndTrak or other similar
information transmission systems in connection with this Credit Agreement, and
no Indemnitee shall have any liability for any indirect, special, incidental
consequential or punitive damages (as opposed to direct or actual damages)
relating to this Credit Agreement or any other Credit Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts that may become due under this Section 10.05 shall be
payable within twenty (20) Business Days after written invoice therefor is
received by the Borrower. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the assignment by any Lender of any of
its interests hereunder, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.06         Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

10.07         Successors and Assigns.

 

(a)          The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that neither the Borrower nor any other Credit
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (i) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Credit Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent

 

 87 

 

 

expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Credit Agreement.

 

(b)          Any Lender may at any time, with notice to the Borrower and, unless
(1) an Event of Default has occurred and is continuing at the time of such
assignment or (2) the assignment is to a Lender, an Affiliate of such Lender or
an Approved Fund, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Credit Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) provided, however, that concurrent assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met; (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Credit Agreement with
respect to the Loans or the Commitment assigned; (iii) any assignment of a
Commitment must be approved by the Administrative Agent (such consent not to be
unreasonably withheld or delayed), unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment and (v) no such assignment shall be made to (A) the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) a natural person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person). In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full

 

 88 

 

 

all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person) or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion

 

 89 

 

 

of its Commitment and/or the Loans owing to it); provided, that (i) such
Lender’s obligations under this Credit Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that extends
the time for, reduces the amount or alters the application of proceeds with
respect to such obligations and payments required therein that directly affects
such Participant. Subject to subsection (e) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided, such Participant agrees to
be subject to Section 2.12 as though it were a Lender.

 

(e)          A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 10.15 as though it were a
Lender.

 

(f)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(g)          Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

 

 90 

 

 

10.08         Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority or self regulatory body; (c) to the
extent required by applicable Law or regulations or by any subpoena or similar
legal process; (d) to any other party to this Credit Agreement; (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Credit Agreement or the enforcement of rights
hereunder (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to obligations of the Credit Parties; (g) with the consent of the
Borrower; (h) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower; (i) to the National Association of
Insurance Commissioners or any other similar organization (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); or (j) to any nationally recognized
rating agency that requires access to a Lender’s or an Affiliate’s investment
portfolio in connection with ratings issued with respect to such Lender or
Affiliate. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Credit Agreement and information about this Credit
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Credit Agreement, the
other Credit Documents, the Commitments, and the Extension of Credits. Any
Person required to maintain the confidentiality of Confidential Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information. “Confidential Information”
means all information received from any Credit Party relating to any Credit
Party, any of the other Consolidated Parties, or its or their business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any Credit Party;
provided, that, in the case of information received from a Credit Party after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential.

 

Each of the Administrative Agent and the Lenders Issuer acknowledges that
(a) the Confidential Information may include material non-public information
concerning the Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

 

 91 

 

 

10.09         Set-off.

 

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrower or any other Credit Party, any such notice being
waived by the Borrower (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Credit
Agreement or any other Credit Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.10         Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.11         Counterparts.

 

This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

 92 

 

 

10.12         Integration.

 

This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided, that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement. Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

10.13         Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Extension of Credit, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

10.14         Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15         Tax Forms.

 

(a)          (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S. withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code. Thereafter and

 

 93 

 

 

from time to time, each such Foreign Lender shall (A) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower pursuant to this
Credit Agreement, (B) promptly notify the Administrative Agent of any change in
circumstances that would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Law that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Internal Revenue Code, to establish that such Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Lender.

 

(iii)        The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided, that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrower of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums

 

 94 

 

 

payable under any of the Credit Documents is not subject to withholding or is
subject to withholding at a reduced rate.

 

(b)          Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Internal
Revenue Code shall deliver to the Administrative Agent two duly signed completed
copies of IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the
Internal Revenue Code, without reduction.

 

(c)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (c), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

10.16         Replacement of Lenders.

 

To the extent that Section 3.06(b) provides that the Borrower shall have the
right to replace a Lender as a party to this Credit Agreement, or if any Lender
is a Defaulting Lender, the Borrower may, upon notice to such Lender and the
Administrative Agent, replace such Lender by causing such Lender to assign its
Commitment (with the related assignment fee to be paid by the Borrower) pursuant
to Section 10.07(b) to one or more Eligible Assignees procured by the Borrower;
provided, however, that if the Borrower elects to exercise such right with
respect to any Lender pursuant to such Section 3.06(b), they shall be obligated
to replace all Lenders that have made similar requests for compensation pursuant
to Section 3.01 or 3.04. The Borrower shall pay in full all principal, interest,
fees and other amounts owing to such Lender through the date of replacement
(including any amounts payable pursuant to Section 3.05). Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s Commitment and outstanding Loans.

 

10.17         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its respective Affiliates’
understanding, that: (a) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrower

 

 95 

 

 

and its respective Affiliates, on the one hand, and the Administrative Agent,
the Arranger and the Lenders, on the other hand, and each Credit Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of its respective Affiliates, stockholders, creditors or employees or any
other Person; (c) neither the Administrative Agent nor the Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Arranger has advised or is currently
advising the Borrower or any of its respective Affiliates on other matters) and
neither the Administrative Agent nor the Arranger has any obligation to the
Borrower or any of its respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its respective
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Credit
Document) and each Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. Each Credit
Party agrees that it will not claim that any of the Administrative Agent, the
Arranger or their respective affiliates has rendered advisory services of any
nature or respect or owes a fiduciary duty or similar duty to it in connection
with any aspect of any transaction contemplated hereby.

 

10.18         Source of Funds.

 

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:

 

(a)          no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;

 

(b)          to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrower the name of each employee benefit plan whose assets in
such account exceed ten percent (10%) of the total assets of such account as of
the date of such purchase (and, for purposes of this subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan);

 

 96 

 

 

(c)          to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or

 

(d)          such funds constitute assets of one or more specific benefit plans
that such Lender has identified in writing to the Borrower.

 

As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.

 

10.19         GOVERNING LAW.

 

(a)          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, the LAW OF THE STATE OF NEW YORK applicable to agreements made and to be
performed entirely within such State, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED, THAT THE ADMINISTRATIVE Agent AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. THE BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH OF THE
BORROWER, THE CREDIT PARTIES, THE ADMINISTRATIVE Agent AND EACH LENDER WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

10.20         WAIVER OF RIGHT TO TRIAL BY JURY.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND

 

 97 

 

 

EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

10.21         No Conflict.

 

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

 

10.22         USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower (and to the extent applicable, the other Credit
Parties), which information includes the name and address of the Borrower (and
to the extent applicable, the other Credit Parties) and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower (and to the extent applicable, the other Credit Parties) in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.23         Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transaction contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligations to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.24         Entire Agreement.

 

This Credit Agreement and the other Credit Documents represent the final
agreement AMONG the parties and may not be contradicted by evidence of prior,
contemporaneous, or

 

 98 

 

 

subsequent oral agreements of the parties. There are no unwritten oral
agreements AMONG the parties.

 

10.25         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. .

 

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

Article XI
GUARANTY

 

11.01         Guaranty.

 

(a)          If applicable, any Guarantors, unless released pursuant to Section
6.15(c) and Section 9.11, jointly and severally guarantee to the Administrative
Agent and each of the holders of the Obligations, as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations (the
“Guaranteed Obligations”) in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof. If applicable, any Guarantors further agree that if any of
the Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

 

 99 

 

 

(b)          Notwithstanding any provision to the contrary contained herein, in
any of the other Credit Documents or Swap Contracts, if any Guarantor is deemed
to have been rendered insolvent as a result of its guarantee obligations under
this Section 11.01 and not to have received reasonable equivalent value in
exchange therefor, then, in such an event, the liability of such Guarantor under
this Section 11.01 shall be limited to the maximum amount of the Obligations of
the Borrower that such Guarantor may guaranty without rendering the obligations
of such Guarantor under this Section 11.01 void or voidable under any fraudulent
conveyance or fraudulent transfer law.

 

11.02         Obligations Unconditional.

 

If applicable, the obligations of any Guarantors under Section 11.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents, other
documents relating to the Obligations, or Swap Contracts, or any other agreement
or instrument referred to therein, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of any Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
If applicable, each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations have been irrevocably paid in full and the Commitments relating
thereto have expired or been terminated. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by applicable
Laws, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)          any of the acts mentioned in any of the provisions of any of the
Credit Documents, other documents relating to the Guaranteed Obligations, or any
Swap Contract between any Credit Party and any Lender, or any Affiliate of a
Lender or any other agreement or instrument referred to in the Credit Documents,
other documents relating to the Guaranteed Obligations, or such Swap Contracts
shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents, other
documents relating to the Guaranteed Obligations, or any Swap Contract between
any Credit party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents, other documents
relating to the Guaranteed Obligations, or any Swap Contract shall be waived or
any other guarantee of any of the Guaranteed Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

 100 

 

 

(d)          any Lien granted to, or in favor of, the Administrative Agent or
any of the holders of the Guaranteed Obligations as security for any of the
Guaranteed Obligations shall fail to attach or be perfected; or

 

(e)          any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

If applicable, with respect to its obligations hereunder, each Guarantor
expressly waives diligence, presentment, demand of payment, protest notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute Guaranteed Obligations, notices of amendments, waivers and
supplements to the Credit Documents and other documents relating to the
Guaranteed Obligations, or the compromise, release or exchange of collateral or
security, and all notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Guaranteed Obligations exhaust any
right, power or remedy or proceed against any Person under any of the Credit
Documents or any other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein, or against any other Person
under any other guarantee of, or security for, any of the Obligations.

 

11.03         Reinstatement.

 

If and when applicable, neither the Guarantors’ obligations hereunder nor any
remedy for the enforcement thereof shall be impaired, modified, changed or
released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations. The
obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable costs and expenses
(including all reasonable fees, expenses and disbursements of any law firm or
other counsel) incurred by the Administrative Agent or such holder of Guaranteed
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law; provided, that such indemnification shall not be
available to the extent that such costs and expenses are determined to have
resulted from the gross negligence or willful misconduct of the Administrative
Agent or such holder of the Guaranteed Obligations.

 

11.04         Certain Waivers.

 

If and when applicable, each Guarantor acknowledges and agrees that (a) the
guaranty given hereby may be enforced without the necessity of resorting to or
otherwise exhausting remedies in respect of any other security or collateral
interests, and without the necessity at any time of having to take recourse
against the Borrower hereunder or against any collateral securing the Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first

 

 101 

 

 

be taken against the Borrower or any other Person (including any other
Guarantor) or pursuit of any other remedy or enforcement any other right and
(c) nothing contained herein shall prevent or limit action being taken against
the Borrower hereunder, under the other Credit Documents or the other documents
and agreements relating to the Guaranteed Obligations or from foreclosing on any
security or collateral interests relating hereto or thereto, or from exercising
any other rights or remedies available in respect thereof, if neither the
Borrower nor the Guarantors shall timely perform their obligations, and the
exercise of any such rights and completion of any such foreclosure proceedings
shall not constitute a discharge of the Guarantors’ obligations hereunder unless
as a result thereof, the Guaranteed Obligations shall have been paid in full and
the Commitments relating thereto shall have expired or been terminated, it being
the purpose and intent that the Guarantors’ obligations hereunder be absolute,
irrevocable, independent and unconditional under all circumstances.

 

11.05         Rights of Contribution.

 

If and when applicable, the Guarantors agree as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Laws. Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
paid in full and the Commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been paid in full and the
Commitments relating thereto shall have expired or been terminated.

 

11.06         Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article XI is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising until such time as the Guaranteed Obligations have been paid in
full and the Commitments relating thereto shall have expired or been terminated.

 

11.07         Keepwell.

 

Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article XI by any Credit Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or, if
applicable, at the time the grant of a security interest under the Credit
Documents by any such Specified Loan Party, in either case, becomes effective
with respect to any obligation under any Swap Contract, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Credit Documents in respect of such
Obligation on (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable Debtor Relief Laws, and not for any greater amount). The obligations
and undertakings of each applicable Credit Party under this Section shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Credit Party intends this Section to constitute, and
this Section shall be

 

 102 

 

 

deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Credit Party that would otherwise not constitute an Eligible Contract
Participant for any Swap Obligation for all purposes of the Commodity Exchange
Act.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -

SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]

 

 103 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER: OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP         By: Omega
Healthcare Investors, Inc.,     the General Partner of such limited partnership
        By: /s/ Daniel J. Booth   Name: Daniel J. Booth   Title: Chief Operating
Officer

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent        
By: /s/ Henry Pennell   Name: Henry Pennell   Title: Vice President

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

LENDERS: BANK OF AMERICA, N.A., as a Lender         By: /s/ Yinghua Zhang  
Name: Yinghua Zhang   Title: Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender         By: /s/
Jean-Michel Fatovic   Name: Jean-Michel Fatovic   Title: Managing Director      
  By: /s/ Gordon Yip   Name:  Gordon Yip   Title: Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Chiara Carter   Name:
Chiara Carter   Title: Executive Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ David R.
Jablonowski   Name: David R. Jablonowski   Title: Senior Vice President

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender         By: /s/ Michael King   Name:
Michael King   Title: Authorized Signatory

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  SUNTRUST BANK,   as a Lender         By: /s/ Philip VanFossan   Name: Philip
VanFossan   Title: Vice President

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Rina Kansagra   Name: Rina
Kansagra   Title: Authorized Signatory

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender         By: /s/ Scott
O’Connell   Name: Scott O’Connell   Title: Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Jason
LaGrippe   Name: Jason LaGrippe   Title: Duly Authorized Signatory

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Andrea
S. Chen   Name: Andrea S. Chen   Title: Managing Director

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP

TERM LOAN CREDIT AGREEMENT

 

 

 

 



Schedule 2.01

 

LENDERS AND COMMITMENTS

 



Lender  Term Loan
Commitment
Amount   Term Loan
Commitment
Percentage  Bank of America, N.A.  $11,451,612.91    11.451612910% Citizens
Bank, National Association  $11,451,612.91    11.451612910% Credit Agricole
Corporate and Investment Bank  $11,451,612.91    11.451612910% JPMorgan Chase
Bank, N.A.  $11,451,612.91    11.451612910% The Bank of Tokyo-Mitsubishi UFJ,
Ltd.  $9,032,258.06    9.032258060% Royal Bank of Canada  $9,032,258.06  
 9.032258060% SunTrust Bank  $9,032,258.06    9.032258060% Wells Fargo Bank,
N.A.  $9,032,258.06    9.032258060% Capital One, National Association 
$9,032,258.06    9.032258060% Morgan Stanley Bank, N.A.  $9,032,258.06  
 9.032258060% Total:  $100,000,000.00    100.000000000%

 



 

 

 

Schedule 5.11

 

CORPORATE STRUCTURE; CAPITAL STOCK

 



 

 

 

[t1701734_ex10-2pg124.jpg] 

 



 

 

 

[t1701734_ex10-2pg125.jpg] 

 



 

 

 

[t1701734_ex10-2pg126.jpg] 

 



 

 

 

[t1701734_ex10-2pg127.jpg] 

 



 

 

 

[t1701734_ex10-2pg128.jpg] 

 



 

 

 

[t1701734_ex10-2pg129.jpg] 

 



 

 

 

[t1701734_ex10-2pg130.jpg] 

 



 

 

 

[t1701734_ex10-2pg131.jpg] 

 



 

 

 

[t1701734_ex10-2pg132.jpg] 

 



 

 

 

[t1701734_ex10-2pg133.jpg] 

 



 

 

 

[t1701734_ex10-2pg134.jpg] 

 



 

 

 

[t1701734_ex10-2pg135.jpg] 

 



 

 

 

[t1701734_ex10-2pg136.jpg] 

 



 

 





 

OMEGA HEALTHCARE INVESTORS, INC.

SUBSIDIARY LIST – POST-MERGER WITH AVIV REIT, INC.

As of May 15, 2017

 

noteS:(1)  this chart is cross-referenced with the visio organizational chart.

(2)  thIS chart is sorted in alphabetical order and assigned the chart reference
nO. listed in column 6.

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 1.   1040 Wedding Ford Road, LLC   61-1573457   Arkansas   —   270 2.   1101
Waterwell Road, LLC   61-1573458   Arkansas   —   269 3.   1149 & 1151 West New
Hope Road, LLC   61-1573459   Arkansas   —   272 4.   115 Orendorff Avenue, LLC
  61-1573450   Arkansas   —   274 5.   11900 East Artesia Boulevard, LLC  
90-0266391   California   —   323 6.   1194 North Chester Street, LLC  
61-1573460   Arkansas   —   271 7.   1200 Ely Street Holdings Co. LLC  
26-3524594   Michigan   —   278 8.   13922 Cerise Avenue, LLC   71-0976970  
California   —   314 9.   1401 Park Avenue, LLC   61-1573464   Arkansas   —  
273 10.   1628 B Street, LLC   30-0482286   California   —   320 11.   202 Tims
Avenue, LLC   61-1573452   Arkansas   —   275 12.   228 Pointer Trail West, LLC
  61-1573453   Arkansas   —   267 13.   2400 Parkside Drive, LLC   30-0482288  
California   —   321 14.   2425 Teller Avenue, LLC   20-5672217   Colorado   —  
279 15.   245 East Wilshire Avenue, LLC   90-0266386   California   —   313 16.
  2701 Twin Rivers Drive, LLC   61-1573466   Arkansas   —   266 17.   305 West
End Avenue Property, L.L.C.   None   Delaware   —   425 18.   3232 Artesia Real
Estate, LLC   65-1232714   California   —   322 19.   3600 Richards Road, LLC  
61-1573467   Arkansas   —   268 20.   3806 Clayton Road, LLC   90-0266403  
California   —   312 21.   42235 County Road Holdings Co. LLC   83-0500167  
Michigan   —   281 22.   446 Sycamore Road, L.L.C.   32-0380782   Delaware   CA
  426 23.   48 High Point Road, LLC   27-2498824   Maryland   Florida   282 24.
  523 Hayes Lane, LLC   45-1777721   California   —   316 25.   637 East Romie
Lane, LLC   90-0266404   California   —   315 26.   700 Mark Drive, LLC  
61-1573454   Arkansas   —   277

 



 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 27.   900 Magnolia Road SW, LLC   61-1573456   Arkansas   —   276 28.  
Alamogordo Aviv, L.L.C.   27-0123540   New Mexico   —   427 29.   Albany Street
Property, L.L.C.   61-1754256   Delaware   OH   428 30.   Arizona Lessor -
Infinia, LLC   32-0008074   Maryland   AZ   1 31.   Arkansas Aviv, L.L.C.  
30-0509615   Delaware   AR   429 32.   Arma Yates, L.L.C.   27-3971035  
Delaware   KS   430 33.   Avery Street Property, L.L.C.   36-4775490   Delaware
  FL   431 34.   Aviv Asset Management, L.L.C.   30-0305067   Delaware   IL  
432 35.   Aviv Financing I, L.L.C.   11-3747125   Delaware   IL, MA   433 36.  
Aviv Financing II, L.L.C.   36-4597042   Delaware   —   434 37.   Aviv Financing
III, L.L.C.   36-4641210   Delaware   —   435 38.   Aviv Financing IV, L.L.C.  
27-0836481   Delaware   —   436 39.   Aviv Financing V, L.L.C.   27-0836548  
Delaware   —   437 40.   Aviv Financing VI, L.L.C.   61-1749036   Delaware   —  
438 41.   Aviv Foothills, L.L.C.   36-4572035   Delaware   AZ   439 42.   Aviv
Healthcare Properties Operating Partnership I, L.P.   11-3747120   Delaware  
IL, MA   441 43.   Aviv Liberty, L.L.C.   36-4572034   Delaware   TX   442 44.  
Aviv OP Limited Partner, L.L.C.   27-3474432   Delaware   —   443 45.   Avon
Ohio, L.L.C.   36-4601433   Delaware   OH   444 46.   Bala Cynwyd Real Estate,
LP   27-1726563   Pennsylvania   —   413 47.   Bayside Colorado Healthcare
Associates, LLC   38-3517837   Colorado   —   6 48.   Bayside Street II, LLC  
38-3519969   Delaware   —   9 49.   Bayside Street, LLC   38-3160026   Maryland
  —   10 50.   Belleville Illinois, L.L.C.   32-0188341   Delaware   IL   445
51.   Bellingham II Associates, L.L.C.   11-3747130   Delaware   WA   446 52.  
Bethel ALF Property, L.L.C.   36-4759871   Delaware   CT   447 53.   BHG Aviv,
L.L.C.   36-4601432   Delaware   MA, PA   448 54.   Biglerville Road, L.L.C.  
35-2410897   Delaware   PA   449 55.   Bonham Texas, L.L.C.   30-0358809  
Delaware   TX   450 56.   Bradenton ALF Property, L.L.C.   45-4444919   Delaware
  FL   451 57.   Brewster ALF Property, L.L.C.   46-5485524   Delaware   MA  
452 58.   Burton NH Property, L.L.C.   11-3714506   Delaware   WA   453

 



 2 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 59.   California Aviv Two, L.L.C.   26-4117080   Delaware   CA, NV   454 60.
  California Aviv, L.L.C.   38-3786697   Delaware   CA, WA, OR   455 61.   Camas
Associates, L.L.C.   36-4340182   Delaware   WA   456 62.   Canton Health Care
Land, LLC   20-1914579   Ohio   —   11 63.   Carnegie Gardens LLC   20-2442381  
Delaware   FL   12 64.   Casa/Sierra California Associates, L.L.C.   36-4572017
  Delaware   CA   457 65.   CFG 2115 Woodstock Place LLC   26-1123970   Delaware
  WI   280 66.   Champaign Williamson Franklin, L.L.C.   36-4769741   Delaware  
IL   458 67.   Chardon Ohio Property Holdings, L.L.C.   37-1762860   Delaware  
OH   459 68.   Chardon Ohio Property, L.L.C.   61-1722650   Delaware   —   460
69.   Chatham Aviv, L.L.C.   27-0354315   Delaware   PA   461 70.   Chenal
Arkansas, L.L.C.   04-3835270   Delaware   AR   462 71.   Chippewa Valley,
L.L.C.   36-4065826   Illinois   MI, WI   463 72.   CHR Bartow LLC   26-3708257
  Delaware   FL   218 73.   CHR Boca Raton LLC   26-3709390   Delaware   FL  
219 74.   CHR Bradenton LLC   26-3710605   Delaware   FL   220 75.   CHR Cape
Coral LLC   26-3710052   Delaware   FL   221 76.   CHR Clearwater Highland LLC  
26-3709760   Delaware   FL   222 77.   CHR Clearwater LLC   26-3708420  
Delaware   FL   223 78.   CHR Deland East LLC   26-3709095   Delaware   FL   224
79.   CHR Deland West LLC   26-3709165   Delaware   FL   225 80.   CHR Fort
Myers LLC   26-3710399   Delaware   FL   226 81.   CHR Fort Walton Beach LLC  
26-3708663   Delaware   FL   227 82.   CHR Gulfport LLC   26-3710452   Delaware
  FL   228 83.   CHR Hudson LLC   26-3709991   Delaware   FL   229 84.   CHR
Lake Wales LLC   26-3708893   Delaware   FL   230 85.   CHR Lakeland LLC  
26-3708735   Delaware   FL   231 86.   CHR Panama City LLC   26-3708524  
Delaware   FL   232 87.   CHR Pompano Beach Broward LLC   26-3710220   Delaware
  FL   233 88.   CHR Pompano Beach LLC   26-3709856   Delaware   FL   234 89.  
CHR Sanford LLC   26-3709701   Delaware   FL   235 90.   CHR Sarasota LLC  
26-3710347   Delaware   FL   236

 

 3 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 91.   CHR Spring Hill LLC   26-3709633   Delaware   FL   237 92.   CHR St.
Pete Abbey LLC   26-3709327   Delaware   FL   238 93.   CHR St. Pete Bay LLC  
26-3709236   Delaware   FL   239 94.   CHR St. Pete Egret LLC   26-3708588  
Delaware   FL   240 95.   CHR Tampa Carrollwood LLC   26-3709502   Delaware   FL
  241 96.   CHR Tampa LLC   26-3710161   Delaware   FL   242 97.   CHR Tarpon
Springs LLC   26-3708823   Delaware   FL   243 98.   CHR Titusville LLC  
26-3709919   Delaware   FL   244 99.   CHR West Palm Beach LLC   26-3710287  
Delaware   FL   245 100.   Clarkston Care, L.L.C.   76-0802028   Delaware   WA  
464 101.   Clayton Associates, L.L.C.   36-4572014   New Mexico   —   465 102.  
Colonial Gardens, LLC   26-0110549   Ohio   —   15 103.   Colonial Madison
Associates, L.L.C.   38-3741678   Delaware   WI   466 104.   Colorado Lessor -
Conifer, LLC   32-0008069   Maryland   CO   16 105.   Columbus Texas Aviv,
L.L.C.   38-3735473   Delaware   TX   467 106.   Columbus Western Avenue, L.L.C.
  71-0960205   Delaware   WI   468 107.   Colville Washington Property, L.L.C.  
35-2521805   Delaware   WA   469 108.   Commerce Nursing Homes, L.L.C.  
36-4122632   Illinois   TX   470 109.   Commerce Sterling Hart Drive, L.L.C.  
27-5458991   Delaware   TX   471 110.   Conroe Rigby Owen Road, L.L.C.  
27-5458820   Delaware   TX   472 111.   CR Aviv, L.L.C.   20-5354773   Delaware
  IL, MO   473 112.   Crete Plus Five Property, L.L.C.   30-0855110   Delaware  
NE   474 113.   Crooked River Road, L.L.C.   27-5081057   Delaware   FL   475
114.   CSE Albany LLC   20-5885886   Delaware   KY   149 115.   CSE Amarillo LLC
  20-5862752   Delaware   TX   150 116.   CSE Arden L.P.   20-5888680   Delaware
  NC   151 117.   CSE Augusta LLC   20-5885921   Delaware   KY   152 118.   CSE
Bedford LLC   20-5886082   Delaware   KY   153 119.   CSE Blountville LLC  
20-8295288   Delaware   TN   19 120.   CSE Bolivar LLC   20-8295024   Delaware  
TN   20 121.   CSE Cambridge LLC   20-5886976   Delaware   MD   154 122.   CSE
Cambridge Realty LLC   20-5959318   Delaware   MD   155

 

 4 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 123.   CSE Camden LLC   20-8295066   Delaware   TN   21 124.   CSE Canton LLC
  20-5887312   Delaware   OH   156 125.   CSE Casablanca Holdings II LLC  
26-0595183   Delaware   —   158 126.   CSE Casablanca Holdings LLC   20-8724466
  Delaware   —   157 127.   CSE Cedar Rapids LLC   20-5884941   Delaware   IA  
159 128.   CSE Centennial Village, LP   20-6974959   Delaware   PA   22 129.  
CSE Chelmsford LLC   20-5920451   Delaware   MA   160 130.   CSE Chesterton LLC
  20-5885195   Delaware   IN   161 131.   CSE Claremont LLC   20-5883891  
Delaware   CA   162 132.   CSE Corpus North LLC   20-5186415   Delaware   TX  
23 133.   CSE Denver Iliff LLC   20-8037772   Delaware   CO   25 134.   CSE
Denver LLC   20-5884311   Delaware   CO   163 135.   CSE Douglas LLC  
20-5883761   Delaware   AZ   164 136.   CSE Elkton LLC   20-5887006   Delaware  
MD   166 137.   CSE Elkton Realty LLC   20-5959253   Delaware   MD   167 138.  
CSE Fairhaven LLC   20-8281491   Delaware   MA   26 139.   CSE Fort Wayne LLC  
20-5885125   Delaware   IN   168 140.   CSE Frankston LLC   20-5862947  
Delaware   TX   169 141.   CSE Georgetown LLC   20-5886126   Delaware   KY   170
142.   CSE Green Bay LLC   20-5888029   Delaware   WI   171 143.   CSE Hilliard
LLC   20-5887347   Delaware   OH   172 144.   CSE Huntingdon LLC   20-8295191  
Delaware   TN   27 145.   CSE Huntsville LLC   20-5887764   Delaware   TN   173
146.   CSE Indianapolis-Continental LLC   20-5885046   Delaware   IN   174 147.
  CSE Indianapolis-Greenbriar LLC   20-5885096   Delaware   IN   175 148.   CSE
Jacinto City LLC   20-5186519   Delaware   TX   28 149.   CSE Jefferson City LLC
  20-8295101   Delaware   TN   29 150.   CSE Jeffersonville-Hillcrest Center LLC
  20-5885261   Delaware   IN   176 151.   CSE Jeffersonville-Jennings House LLC
  20-5885346   Delaware   IN   177 152.   CSE Kerrville LLC   20-8684872  
Delaware   TX   30 153.   CSE King L.P.   20-5888725   Delaware   NC   178 154.
  CSE Kingsport LLC   20-5887736   Delaware   TN   179

 

 5 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 155.   CSE Knightdale L.P.   20-5888653   Delaware   NC   180 156.   CSE Lake
City LLC   20-5863259   Delaware   FL   181 157.   CSE Lake Worth LLC  
20-5863173   Delaware   FL   182 158.   CSE Lakewood LLC   20-5884352   Delaware
  CO   183 159.   CSE Las Vegas LLC   20-5887216   Delaware   NM   184 160.  
CSE Lawrenceburg LLC   20-5887802   Delaware   TN   185 161.   CSE Lenoir L.P.  
20-5888528   Delaware   NC   186 162.   CSE Lexington Park LLC   20-5886951  
Delaware   MD   187 163.   CSE Lexington Park Realty LLC   20-5959280   Delaware
  MD   188 164.   CSE Ligonier LLC   20-5885484   Delaware   IN   189 165.   CSE
Live Oak LLC   20-5863086   Delaware   FL   190 166.   CSE Lowell LLC  
20-5885381   Delaware   IN   192 167.   CSE Marianna Holdings LLC   20-1411422  
Delaware   FL   31 168.   CSE Memphis LLC   20-8295130   Delaware   TN   32 169.
  CSE Mobile LLC   20-5883572   Delaware   —   193 170.   CSE Moore LLC  
20-5887574   Delaware   OK   194 171.   CSE North Carolina Holdings I LLC  
20-5888397   Delaware   —   195 172.   CSE North Carolina Holdings II LLC  
20-5888430   Delaware   —   196 173.   CSE Omro LLC   20-5887998   Delaware   WI
  197 174.   CSE Orange Park LLC   20-5863371   Delaware   FL   198 175.   CSE
Orlando-Pinar Terrace Manor LLC   20-5863043   Delaware   FL   199 176.   CSE
Orlando-Terra Vista Rehab LLC   20-5863223   Delaware   FL   200 177.   CSE
Pennsylvania Holdings, LP   20-6974946   Delaware   —   33 178.   CSE Piggott
LLC   20-5883659   Delaware   AR   201 179.   CSE Pilot Point LLC   20-5862827  
Delaware   TX   202 180.   CSE Pine View LLC   20-5398686   Delaware   MS   246
181.   CSE Ponca City LLC   20-5887495   Delaware   OK   203 182.   CSE Port St.
Lucie LLC   20-5863294   Delaware   FL   204 183.   CSE Richmond LLC  
20-5885427   Delaware   IN   205 184.   CSE Ripley LLC   20-8295238   Delaware  
TN   34 185.   CSE Ripon LLC   26-0480886   Delaware   WI   35 186.   CSE
Safford LLC   20-5883807   Delaware   AZ   206

 

 6 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 187.   CSE Salina LLC   20-5885669   Delaware   KS   207 188.   CSE Seminole
LLC   20-5887615   Delaware   OK   208 189.   CSE Shawnee LLC   20-5887524  
Delaware   OK   209 190.   CSE Spring Branch LLC   20-5186484   Delaware   TX  
36 191.   CSE Stillwater LLC   20-5887548   Delaware   OK   210 192.   CSE
Taylorsville LLC   20-5886196   Delaware   KY   211 193.   CSE Texarkana LLC  
20-5862880   Delaware   TX   37 194.   CSE Texas City LLC   20-5862791  
Delaware   TX   212 195.   CSE The Village LLC   20-5186550   Delaware   TX   38
196.   CSE Upland LLC   20-5891148   Delaware   IN   213 197.   CSE Walnut Cove
L.P.   20-5888502   Delaware   NC   214 198.   CSE West Point LLC   20-5887119  
Delaware   MS   39 199.   CSE Whitehouse LLC   20-8294979   Delaware   OH   40
200.   CSE Williamsport LLC   26-0480953   Delaware   IN   41 201.   CSE Winter
Haven LLC   20-5863327   Delaware   FL   215 202.   CSE Woodfin L.P.  
20-5888619   Delaware   NC   216 203.   CSE Yorktown LLC   20-5885163   Delaware
  IN   217 204.   Cuyahoga Falls Property II, L.L.C.   38-3937172   Delaware  
OH   476 205.   Cuyahoga Falls Property, L.L.C.   35-2419468   Delaware   OH  
477 206.   Dallas Two Property, L.L.C.   61-1746734   Delaware   TX   478 207.  
Danbury ALF Property, L.L.C.   27-4083747   Delaware   CT   479 208.   Darien
ALF Property, L.L.C.   30-0694838   Delaware   CT   480 209.   Deerfield Class
B, L.L.C.   35-2525678   Delaware   —   481 210.   Delta Investors I, LLC  
54-2112455   Maryland   CA, ID, MA, OH, WV   43 211.   Delta Investors II, LLC  
54-2112456   Maryland   CA, NC, OH, WA, WV   44 212.   Denison Texas, L.L.C.  
32-0173170   Delaware   TX   482 213.   Desert Lane LLC   20-3098022   Delaware
  NV   45 214.   Dixie White House Nursing Home, LLC   59-3738671   Mississippi
  —   247 215.   Dixon Health Care Center, LLC   34-1509772   Ohio   —   46 216.
  DWC Finance, L.L.C.   47-2256374   Delaware   —   483 217.   East Rollins
Street, L.L.C.   38-3838004   Delaware   MO   484 218.   Edgewood Drive
Property, L.L.C.   32-0405276   Delaware   IN   485

 

 7 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 219.   Effingham Associates, L.L.C.   36-4150491   Illinois   —   486 220.  
Elite Mattoon, L.L.C.   36-4454111   Delaware   IL   487 221.   Elite Yorkville,
L.L.C.   36-4454114   Delaware   IL   488 222.   Encanto Senior Care, LLC  
20-1669755   Arizona   —   308 223.   Falcon Four Property Holding, L.L.C.  
46-3986352   Delaware   OH   489 224.   Falcon Four Property, L.L.C.  
30-0794160   Delaware   —   490 225.   Falfurrias Texas, L.L.C.   61-1501714  
Delaware   TX   491 226.   Financing VI Healthcare Property, L.L.C.   35-2519380
  Delaware   OH, IN, MI, NC, VA   492 227.   Florida ALF Properties, L.L.C.  
32-0417622   Delaware   FL   493 228.   Florida Four Properties, L.L.C.  
35-2456486   Delaware   FL   494 229.   Florida Lessor - Meadowview, LLC  
56-2398721   Maryland   FL   50 230.   Florida Real Estate Company, LLC  
20-1458431   Florida   —   51 231.   Fort Stockton Property, L.L.C.   38-3918639
  Delaware   TX   495 232.   Fountain Associates, L.L.C.   36-4572016   Delaware
  AZ   496 233.   Four Fountains Aviv, L.L.C.   36-4601434   Delaware   IL   497
234.   Fredericksburg South Adams Street, L.L.C.   27-5459311   Delaware   TX  
498 235.   Freewater Oregon, L.L.C.   36-2280966   Delaware   OR   499 236.  
Fullerton California, L.L.C.   36-4480527   Delaware   CA   500 237.   G&L
Gardens, L.L.C.   95-4639695   Arizona   —   309 238.   Gardnerville Property,
L.L.C.   37-1657201   Delaware   NV   501 239.   Georgia Lessor -
Bonterra/Parkview, LLC   16-1650494   Maryland   GA   52 240.   Germantown
Property, L.L.C.   45-4444655   Delaware   OH   502 241.   Giltex Care, L.L.C.  
36-4572036   Delaware   TX   503 242.   Glendale NH Property, L.L.C.  
61-1686455   Delaware   WI   504 243.   Golden Hill Real Estate Company, LLC  
71-0976967   California   —   324 244.   Gonzales Texas Property, L.L.C.  
32-0403901   Delaware   TX   505 245.   Great Bend Property, L.L.C.   27-3971138
  Delaware   KS   506 246.   Greenbough, LLC   27-0258266   Delaware   MS   53
247.   Greenville Kentucky Property, L.L.C.   30-0838127   Delaware   KY   507
248.   Heritage Monterey Associates, L.L.C.   36-4056688   Illinois   CA   508
249.   HHM Aviv, L.L.C.   32-0205746   Delaware   TX   509 250.   Hidden Acres
Property, L.L.C.   27-2457250   Delaware   TN   510

 

 8 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 251.   Highland Leasehold, L.L.C.   20-2873499   Delaware   IL   511 252.  
Hobbs Associates, L.L.C.   36-4177337   Illinois   NM   512 253.   Hot Springs
Atrium Owner, LLC   47-1359052   Delaware   AR   414 254.   Hot Springs Aviv,
L.L.C.   30-0470700   Delaware   AR   513 255.   Hot Springs Cottages Owner, LLC
  47-1371567   Delaware   AR   415 256.   Hot Springs Marina Owner, LLC  
47-1461931   Delaware   AR   416 257.   Houston Texas Aviv, L.L.C.   36-4587739
  Delaware   TX   514 258.   Hutchinson Kansas, L.L.C.   51-0559326   Delaware  
KS   515 259.   Hutton I Land, LLC   20-1914403   Ohio   —   57 260.   Hutton II
Land, LLC   20-1914470   Ohio   —   58 261.   Hutton III Land, LLC   20-1914529
  Ohio   —   59 262.   Idaho Associates, L.L.C.   36-4114446   Illinois   ID  
516 263.   Illinois Missouri Properties, L.L.C.   35-2520792   Delaware   IL, MO
  517 264.   Indiana Lessor - Wellington Manor, LLC   32-0008064   Maryland   IN
  61 265.   Iowa Lincoln County Property, L.L.C.   45-4445450   Delaware   IA.
NE   518 266.   Jasper Springhill Street, L.L.C.   27-5458704   Delaware   TX  
519 267.   Kansas Five Property, L.L.C.   36-1647542   Delaware   KS   520 268.
  Karan Associates Two, L.L.C.   61-1514965   Delaware   TX   521 269.   Karan
Associates, L.L.C.   11-3747208   Delaware   TX   522 270.   Karissa Court
Property, L.L.C.   38-3923400   Delaware   TX   523 271.   KB Northwest
Associates, L.L.C.   36-4572025   Delaware   WA   524 272.   Kentucky NH
Properties, L.L.C.   61-1730147   Delaware   KY   525 273.   Kingsville Texas,
L.L.C.   37-1522939   Delaware   TX   526 274.   LAD I Real Estate Company, LLC
  20-1454154   Delaware   FL   63 275.   Leatherman 90-1, LLC   20-1914625  
Ohio   —   65 276.   Leatherman Partnership 89-1, LLC   34-1656489   Ohio   —  
66 277.   Leatherman Partnership 89-2, LLC   34-1656491   Ohio   —   67 278.  
Louisville Dutchmans Property, L.L.C.   61-1715555   Delaware   KY   527 279.  
Magnolia Drive Property, L.L.C.   30-0793756   Delaware   TX   528 280.   Manor
Associates, L.L.C.   36-4572020   Delaware   TX   529 281.   Mansfield Aviv,
L.L.C.   32-0183852   Delaware   OH   530 282.   Massachusetts Nursing Homes,
L.L.C.   20-2873416   Delaware   MA   531

 

 9 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 283.   McCarthy Street Property, L.L.C.   38-3855495   Delaware   PA   532
284.   Meridian Arms Land, LLC   20-1914864   Ohio   —   73 285.   Minnesota
Associates, L.L.C.   36-4469552   Delaware   MN   533 286.   Mishawaka Property,
L.L.C.   36-4734067   Delaware   IN   534 287.   Missouri Associates, L.L.C.  
36-4572033   Delaware   MO, TX   535 288.   Missouri Regency Associates, L.L.C.
  36-4572031   Delaware   MO   536 289.   Montana Associates, L.L.C.  
36-4149849   Illinois   MT   537 290.   Monterey Park Leasehold Mortgage, L.L.C.
  32-0267202   Delaware   CA   538 291.   Mount Washington Property, L.L.C.  
45-5010153   Delaware   WI   539 292.   Mt. Vernon Texas, L.L.C.   35-2270167  
Delaware   TX   540 293.   Murray County, L.L.C.   36-4708756   Delaware   MA,
OK   541 294.   Muscatine Toledo Properties, L.L.C.   36-4777497   Delaware   IA
  542 295.   N.M. Bloomfield Three Plus One Limited Company   74-2748292   New
Mexico   —   543 296.   N.M. Espanola Three Plus One Limited Company  
74-2748289   New Mexico   —   544 297.   N.M. Lordsburg Three Plus One Limited
Company   74-2748286   New Mexico   —   545 298.   N.M. Silver City Three Plus
One Limited Company   74-2748283   New Mexico   —   546 299.   New Hope
Property, L.L.C.   61-1720871   Delaware   MN   547 300.   Newtown ALF Property,
L.L.C.   27-4083571   Delaware   CT   548 301.   Nicholasville Kentucky
Property, L.L.C.   46-5411821   Delaware   KY   549 302.   North Las Vegas LLC  
20-3098036   Delaware   NV   74 303.   North Royalton Ohio Property, L.L.C.  
37-1729308   Delaware   OH   550 304.   Norwalk ALF Property, L.L.C.  
27-4083805   Delaware   CT   551 305.   NRS Ventures, L.L.C.   38-4236118  
Delaware   FL, GA, KY, TN   75 306.   Oakland Nursing Homes, L.L.C.   36-4572018
  Delaware   CA   552 307.   Ocean Springs Nursing Home, LLC   58-2635823  
Mississippi   —   248 308.   October Associates, L.L.C.   36-4572030   Delaware
  TX   553 309.   Ogden Associates, L.L.C.   36-4412291   Delaware   UT   554
310.   OHI (Connecticut), LLC   06-1552120   Connecticut   NH, VT, WV   77 311.
  OHI (Illinois), LLC   47-3264182   Illinois   IN   423 312.   OHI (Indiana) ,
LLC   38-3568359   Indiana   OH   80 313.   OHI (Iowa) , LLC   38-3377918   Iowa
  MD   81 314.   OHI AC Investments (Jersey) Ltd   98-1289590   Jersey Reg. No.:
89532   —   709

 

 10 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 315.   OHI AC Properties (UK) Ltd   98-1290722  

UK Reg. No:

8796701

  —   707 316.   OHI Anglia Care Ltd   98-1239899   UK Reg. No.: 01375652   —  
633 317.   OHI Asset (AR) Ash Flat, LLC   46-3670959   Delaware   AR   326 318.
  OHI Asset (AR) Camden, LLC   46-3672608   Delaware   AR   327 319.   OHI Asset
(AR) Conway, LLC   61-1721332   Delaware   AR   328 320.   OHI Asset (AR) Des
Arc, LLC   46-3691025   Delaware   AR   329 321.   OHI Asset (AR) Hot Springs,
LLC   80-0951655   Delaware   AR   330 322.   OHI Asset (AR) Malvern, LLC  
46-3719491   Delaware   AR   332 323.   OHI Asset (AR) Mena, LLC   38-3915930  
Delaware   AR   331 324.   OHI Asset (AR) Pocahontas, LLC   46-3728913  
Delaware   AR   333 325.   OHI Asset (AR) Sheridan, LLC   46-3739623   Delaware
  AR   334 326.   OHI Asset (AR) Walnut Ridge, LLC   46-3751920   Delaware   AR
  335 327.   OHI Asset (AZ) Austin House, LLC   46-4385050   Delaware   —   400
328.   OHI Asset (AZ) Tucson, LLC   35-2546755   Delaware   Arizona   650 329.  
OHI Asset (CA), LLC   04-3759925   Delaware   California   83 330.   OHI Asset
(CO) Brighton, LLC   32-0487275   Delaware   Colorado   666 331.   OHI Asset
(CO) Denver, LLC   36-4830303   Delaware   Colorado   668 332.   OHI Asset (CO)
Mesa, LLC   61-1782486   Delaware   Colorado   667 333.   OHI Asset (CO), LLC  
84-1706510   Delaware   CO, ID   84 334.   OHI Asset (CT) Lender, LLC  
75-3205111   Delaware   NH, RI, MA   86 335.   OHI Asset (CT) Southport, LLC  
TBD   Delaware   —   745 336.   OHI Asset (FL) DeFuniak Springs, LLC  
61-1825011   Delaware   Florida   746 337.   OHI Asset (FL) Eustis, LLC  
61-1773617   Delaware   Florida   646 338.   OHI Asset (FL) Graceville, LLC  
32-0515366   Delaware   Florida   723 339.   OHI Asset (FL) Homestead, LLC  
36-4863028   Delaware   Florida   747 340.   OHI Asset (FL) Lake City, LLC, fka
OHI Asset (FL) Pasco, LLC   61-1806770   Delaware   Florida   645 341.   OHI
Asset (FL) Lake Placid, LLC   46-3827043   Delaware   Florida   337 342.   OHI
Asset (FL) Lakeland, LLC   61-1800255   Delaware   Florida   704 343.   OHI
Asset (FL) Lender, LLC   27-4450390   Delaware   —   258 344.   OHI Asset (FL)
Lutz, LLC   30-0858827   Delaware   Florida   424 345.   OHI Asset (FL)
Marianna, LLC   32-0515394   Delaware   Florida   724

 

 11 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 346.   OHI Asset (FL) Melbourne, LLC   32-0509945   Delaware   Florida   711
347.   OHI Asset (FL) Middleburg, LLC   37-1832748   Delaware   Florida   712
348.   OHI Asset (FL) Ormond Beach, LLC   36-4863276   Delaware   Florida   748
349.   OHI Asset (FL) Pensacola - Hillview, LLC   36-4821441   Delaware  
Florida   647 350.   OHI Asset (FL) Pensacola, LLC   35-2541006   Delaware   —  
641 351.   OHI Asset (FL) Pensacola-Nine Mile, LLC   61-1810659   Delaware  
Florida   722 352.   OHI Asset (FL) Port St. Joe, LLC   37-1846671   Delaware  
Florida   725 353.   OHI Asset (FL) Sebring, LLC   37-1839240   Delaware  
Florida   716 354.   OHI Asset (FL), LLC   13-4225158   Delaware   Florida; New
Mexico   87 355.   OHI Asset (GA) Cordele, LLC   35-2571948   Delaware   Georgia
  715 356.   OHI Asset (GA) Dunwoody, LLC   30-0869546   Delaware   Georgia  
623 357.   OHI Asset (GA) Macon, LLC   47-1027224   Delaware   —   401 358.  
OHI Asset (GA) Moultrie, LLC   46-4254981   Delaware   Georgia   342 359.   OHI
Asset (GA) Nashville, LLC   37-1808814   Delaware   Georgia   662 360.   OHI
Asset (GA) Roswell, LLC   36-4808609   Delaware   Georgia   624 361.   OHI Asset
(GA) Snellville, LLC   46-4259685   Delaware   Georgia   343 362.   OHI Asset
(GA) Valdosta, LLC   35-2556904   Delaware   Georgia   663 363.   OHI Asset (ID)
Holly, LLC   46-4268973   Delaware   Idaho   344 364.   OHI Asset (ID) Midland,
LLC   46-4279515   Delaware   Idaho   345 365.   OHI Asset (ID), LLC  
04-3759931   Delaware   Idaho   88 366.   OHI Asset (IL), LLC   14-1951802  
Delaware   Illinois   89 367.   OHI Asset (IN) American Village, LLC  
46-0985915   Delaware   Indiana   289 368.   OHI Asset (IN) Anderson, LLC  
46-0989235   Delaware   Indiana   292 369.   OHI Asset (IN) Beech Grove, LLC  
46-1000956   Delaware   Indiana   290 370.   OHI Asset (IN) Clarksville, LLC  
46-1011127   Delaware   Indiana   299 371.   OHI Asset (IN) Clinton, LLC  
46-4095764   Delaware   Indiana   338 372.   OHI Asset (IN) Connersville, LLC  
46-4289202   Delaware   Indiana   346 373.   OHI Asset (IN) Crown Point, LLC  
46-1738072   Delaware   Indiana   319 374.   OHI Asset (IN) Eagle Valley, LLC  
46-1021612   Delaware   Indiana   291 375.   OHI Asset (IN) Elkhart, LLC  
46-1035197   Delaware   Indiana   298 376.   OHI Asset (IN) Forest Creek, LLC  
46-1040435   Delaware   Indiana   293 377.   OHI Asset (IN) Fort Wayne, LLC  
46-1050897   Delaware   Indiana   295

 

 12 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 378.   OHI Asset (IN) Franklin, LLC   46-1062818   Delaware   Indiana   294
379.   OHI Asset (IN) Greensburg, LLC   38-3879137   Delaware   —   287 380.  
OHI Asset (IN) Indianapolis, LLC   36-4736441   Delaware   —   288 381.   OHI
Asset (IN) Jasper, LLC   46-4100999   Delaware   Indiana   339 382.   OHI Asset
(IN) Kokomo, LLC   46-1071289   Delaware   Indiana   297 383.   OHI Asset (IN)
Lafayette, LLC   46-1085161   Delaware   Indiana   302 384.   OHI Asset (IN)
Madison, LLC   46-1745924   Delaware   Indiana   318 385.   OHI Asset (IN)
Monticello, LLC   46-1090601   Delaware   Indiana   296 386.   OHI Asset (IN)
Noblesville, LLC   46-1103366   Delaware   Indiana   300 387.   OHI Asset (IN)
Rosewalk, LLC   46-1116285   Delaware   Indiana   301 388.   OHI Asset (IN)
Salem, LLC   46-4111473   Delaware   Indiana   340 389.   OHI Asset (IN)
Seymour, LLC   46-4133715   Delaware   Indiana   341 390.   OHI Asset (IN)
Spring Mill, LLC   46-1120573   Delaware   Indiana   303 391.   OHI Asset (IN)
Terre Haute, LLC   46-1140102   Delaware   Indiana   304 392.   OHI Asset (IN)
Wabash, LLC   38-3879151   Delaware   —   285 393.   OHI Asset (IN) Westfield,
LLC   32-0381277   Delaware   —   286 394.   OHI Asset (IN) Zionsville, LLC  
46-1152307   Delaware   Indiana   305 395.   OHI Asset (KY) Beattyville, LLC  
35-2582286   Delaware   Kentucky   726 396.   OHI Asset (KY) Louisville - 1120
Cristland, LLC   36-4856987   Delaware   Kentucky   727 397.   OHI Asset (KY)
Louisville - 2529 Six Mile Lane, LLC   36-4856934   Delaware   Kentucky   728
398.   OHI Asset (KY) Morgantown, LLC   38-4024471   Delaware   Kentucky   729
399.   OHI Asset (KY) Owensboro, LLC   37-1847320   Delaware   Kentucky   730
400.   OHI Asset (LA) Baton Rouge, LLC   37-1785874   Delaware   Louisiana   625
401.   OHI Asset (LA), LLC   04-3759935   Delaware   Louisiana; Texas   91 402.
  OHI Asset (MD) Baltimore - Pall Mall, LLC   37-1799968   Delaware   Maryland  
659 403.   OHI Asset (MD) Baltimore - West Belvedere, LLC   38-3987828  
Delaware   Maryland   658 404.   OHI Asset (MD) Salisbury, LLC   38-3987971  
Delaware   Maryland   660 405.   OHI Asset (MD), LLC   45-2611748   Delaware   —
  260 406.   OHI Asset (MI) Carson City, LLC   61-1786671   Delaware   Michigan
  669 407.   OHI Asset (MI) Heather Hills, LLC   46-1515395   Delaware   MI  
317 408.   OHI Asset (MI), LLC   27-3378345   Delaware   —   257 409.   OHI
Asset (MO) Jackson, LLC   38-3992123   Delaware   Missouri   665

 

 13 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 410.   OHI Asset (MO), LLC   04-3759939   Delaware   Missouri   93 411.   OHI
Asset (MS) Byhalia, LLC   46-4298734   Delaware   Mississippi   347 412.   OHI
Asset (MS) Cleveland, LLC   36-4774986   Delaware   Mississippi   348 413.   OHI
Asset (MS) Clinton, LLC   80-0965657   Delaware   Mississippi   349 414.   OHI
Asset (MS) Columbia, LLC   46-4340609   Delaware   Mississippi   350 415.   OHI
Asset (MS) Corinth, LLC   46-4351222   Delaware   Mississippi   351 416.   OHI
Asset (MS) Greenwood, LLC   46-4361245   Delaware   Mississippi   352 417.   OHI
Asset (MS) Grenada, LLC   46-4376223   Delaware   Mississippi   353 418.   OHI
Asset (MS) Holly Springs, LLC   38-3921178   Delaware   Mississippi   354 419.  
OHI Asset (MS) Indianola, LLC   90-1036275   Delaware   Mississippi   355 420.  
OHI Asset (MS) Natchez, LLC   46-4384987   Delaware   Mississippi   356 421.  
OHI Asset (MS) Picayune, LLC   90-1036523   Delaware   Mississippi   357 422.  
OHI Asset (MS) Vicksburg, LLC   90-1036559   Delaware   Mississippi   358 423.  
OHI Asset (MS) Yazoo City, LLC   38-3921461   Delaware   Mississippi   359 424.
  OHI Asset (NC) Biscoe, LLC   37-1816580   Delaware   North Carolina   678 425.
  OHI Asset (NC) Cornelius, LLC   30-0930325   Delaware   North Carolina   679
426.   OHI Asset (NC) Drexel, LLC   32-0489893   Delaware   North Carolina   680
427.   OHI Asset (NC) Fayetteville, LLC   30-0930685   Delaware   North Carolina
  681 428.   OHI Asset (NC) Hallsboro, LLC   61-1789056   Delaware   North
Carolina   682 429.   OHI Asset (NC) Marion, LLC   36-4833434   Delaware   North
Carolina   683 430.   OHI Asset (NC) Marshville, LLC   37-1820268   Delaware  
North Carolina   684 431.   OHI Asset (NC) Mocksville - 1007 Howard Street, LLC
  37-1820636   Delaware   North Carolina   685 432.   OHI Asset (NC) Mocksville
- 1304 Madison Road, LLC   30-0932315   Delaware   North Carolina   686 433.  
OHI Asset (NC) Nashville, LLC   35-2558694   Delaware   North Carolina   687
434.   OHI Asset (NC) Raeford, LLC   32-0492904   Delaware   North Carolina  
688 435.   OHI Asset (NC) Rocky Mount - 1558 S. Winstead, LLC   38-4001050  
Delaware   North Carolina   689 436.   OHI Asset (NC) Rocky Mount - 415 N.
Winstead, LLC   30-0934215   Delaware   North Carolina   690 437.   OHI Asset
(NC) Salisbury, LLC   35-2559111   Delaware   North Carolina   691 438.   OHI
Asset (NC) Saluda, LLC   37-1824735   Delaware   North Carolina   692 439.   OHI
Asset (NC) Shallotte, LLC   37-1824797   Delaware   North Carolina   693 440.  
OHI Asset (NC) Wadesboro, LLC   35-2492230   Delaware   NC   360 441.   OHI
Asset (NC) Warsaw, LLC   Hold   Delaware   —   754

 

 14 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 442.   OHI Asset (NC) Waynesville, LLC   32-0493579   Delaware   North
Carolina   694 443.   OHI Asset (NC) Wilmington, LLC   38-4001708   Delaware  
North Carolina   695 444.   OHI Asset (NC) Winston Salem, LLC   32-0493698  
Delaware   North Carolina   696 445.   OHI Asset (NJ) Plainsboro, LLC  
61-1800018   Delaware   —   714 446.   OHI Asset (NY) 2nd Avenue, LLC  
30-0874937   Delaware   NY   626 447.   OHI Asset (NY) 93rd Street, LLC  
32-0470120   Delaware   NY   640 448.   OHI Asset (OH) Huber Heights, LLC  
36-4830903   Delaware   Ohio   670 449.   OHI Asset (OH) Lender, LLC  
51-0529744   Delaware   —   94 450.   OHI Asset (OH) New London, LLC  
36-4831126   Delaware   Ohio   671 451.   OHI Asset (OH) Steubenville, LLC  
30-0922159   Delaware   Ohio   672 452.   OHI Asset (OH) Toledo, LLC  
35-2555519   Delaware   Ohio   673 453.   OHI Asset (OH) West Carrollton, LLC  
35-2555884   Delaware   Ohio   674 454.   OHI Asset (OH), LLC   04-3759938  
Delaware   OH, PA   96 455.   OHI Asset (OR) Portland, LLC   30-0805633  
Delaware   OR   361 456.   OHI Asset (OR) Troutdale, LLC   47-2564223   Delaware
  OR   410 457.   OHI Asset (PA) GP, LLC   47-2553542   Delaware   PA   412 458.
  OHI Asset (PA) West Mifflin, LP   30-0852028   Delaware   PA   411 459.   OHI
Asset (PA), LLC   90-0137715   Delaware   OH, PA, WV   98 460.   OHI Asset (PA),
LP   54-6643405   Maryland   OH, PA, WV   97 461.   OHI Asset (SC) Aiken, LLC  
46-4426281   Delaware   SC   362 462.   OHI Asset (SC) Anderson, LLC  
46-4455254   Delaware   SC   363 463.   OHI Asset (SC) Easley Anne, LLC  
46-4475177   Delaware   SC   364 464.   OHI Asset (SC) Easley Crestview, LLC  
46-4489507   Delaware   SC   365 465.   OHI Asset (SC) Edgefield, LLC  
46-4494366   Delaware   SC   366 466.   OHI Asset (SC) Five Forks, LLC  
35-2556486   Delaware   SC   657 467.   OHI Asset (SC) Greenville Cottages, LLC
  36-4848059   Delaware       717 468.   OHI Asset (SC) Greenville Griffith, LLC
  46-4510885   Delaware   SC   367 469.   OHI Asset (SC) Greenville Laurens, LLC
  46-4524387   Delaware   SC   368 470.   OHI Asset (SC) Greenville North, LLC  
46-4538349   Delaware   SC   369 471.   OHI Asset (SC) Greenville, LLC  
47-1053139   Delaware   —   402 472.   OHI Asset (SC) Greer, LLC   46-4551649  
Delaware   SC   370 473.   OHI Asset (SC) Marietta, LLC   46-4569172   Delaware
  SC   371

 

 15 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 474.   OHI Asset (SC) McCormick, LLC   46-4597938   Delaware   SC   372 475.
  OHI Asset (SC) Orangeburg, LLC   47-1034331   Delaware   —   403 476.   OHI
Asset (SC) Pickens East Cedar, LLC   46-4613823   Delaware   SC   373 477.   OHI
Asset (SC) Pickens Rosemond, LLC   46-4629569   Delaware   SC   374 478.   OHI
Asset (SC) Piedmont, LLC   46-4640288   Delaware   SC   375 479.   OHI Asset
(SC) Simpsonville SE Main, LLC   46-4682098   Delaware   SC   376 480.   OHI
Asset (SC) Simpsonville West Broad, LLC   46-4695995   Delaware   SC   377 481.
  OHI Asset (SC) Simpsonville West Curtis, LLC   46-4712666   Delaware   SC  
378 482.   OHI Asset (TN) Bartlett, LLC   46-4727889   Delaware   TN   379 483.
  OHI Asset (TN) Byrdstown, LLC   61-1831984   Delaware   Tennessee   749 484.  
OHI Asset (TN) Cleveland, LLC   61-1813463   Delaware   Tennessee   731 485.  
OHI Asset (TN) Collierville, LLC   46-4738239   Delaware   TN   380 486.   OHI
Asset (TN) Columbia, LLC   32-0516808   Delaware   Tennessee   732 487.   OHI
Asset (TN) Elizabethton, LLC   61-1813908   Delaware   Tennessee   733 488.  
OHI Asset (TN) Erin, LLC   37-1854138   Delaware   Tennessee   750 489.   OHI
Asset (TN) Greeneville, LLC   30-0983221   Delaware   Tennessee   751 490.   OHI
Asset (TN) Harriman, LLC   38-4034208   Delaware   Tennessee   752 491.   OHI
Asset (TN) Jamestown, LLC   38-4016849   Delaware   Tennessee   719 492.   OHI
Asset (TN) Jefferson City, LLC   61-1750374   Delaware   TN   408 493.   OHI
Asset (TN) Memphis - 1150 Dovecrest, LLC   35-2583544   Delaware   Tennessee  
734 494.   OHI Asset (TN) Memphis, LLC   46-4750926   Delaware   TN   381 495.  
OHI Asset (TN) Monteagle, LLC   30-0965822   Delaware   Tennessee   735 496.  
OHI Asset (TN) Monterey, LLC   37-1840044   Delaware   Tennessee   718 497.  
OHI Asset (TN) Mountain City, LLC   32-0517221   Delaware   Tennessee   736 498.
  OHI Asset (TN) Nashville, LLC   38-4025804   Delaware   Tennessee   737 499.  
OHI Asset (TN) Pigeon Forge, LLC   32-0517505   Delaware   Tennessee   738 500.
  OHI Asset (TN) Ridgely, LLC   61-1833504   Delaware   Tennessee   753 501.  
OHI Asset (TN) Rockwood, LLC   37-1848839   Delaware   Tennessee   739 502.  
OHI Asset (TN) Rogersville - 109 Highway 70 North, LLC   37-1849143   Delaware  
Tennessee   740 503.   OHI Asset (TN) Rogersville, LLC   38-3954783   Delaware  
TN   418 504.   OHI Asset (TN) South Pittsburg, LLC   37-1849072   Delaware  
Tennessee   741 505.   OHI Asset (TN) Spring City, LLC   30-0967112   Delaware  
Tennessee   742

 

 16 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 506.   OHI Asset (TN) Westmoreland, LLC   30-0967372   Delaware   Tennessee  
743 507.   OHI Asset (TX) Anderson, LLC   46-4764905   Delaware   Texas   382
508.   OHI Asset (TX) Athens, LLC   30-0939066   Delaware   Texas   653 509.  
OHI Asset (TX) Bryan, LLC   46-4781488   Delaware   Texas   383 510.   OHI Asset
(TX) Burleson, LLC   46-4795498   Delaware   Texas   384 511.   OHI Asset (TX)
College Station, LLC   46-4805289   Delaware   Texas   385 512.   OHI Asset (TX)
Comfort, LLC   46-4815908   Delaware   Texas   386 513.   OHI Asset (TX) Diboll,
LLC   46-4843528   Delaware   Texas   387 514.   OHI Asset (TX) Eastland, LLC  
Hold   Delaware   —   755 515.   OHI Asset (TX) Granbury, LLC   46-4852513  
Delaware   Texas   388 516.   OHI Asset (TX) Hillsboro, LLC   TBD   Delaware   —
  744 517.   OHI Asset (TX) Hondo, LLC   46-1346058   Delaware   Texas   307
518.   OHI Asset (TX) Italy, LLC   46-4873054   Delaware   Texas   389 519.  
OHI Asset (TX) Longview, LLC   61-1792814   Delaware   Texas   654 520.   OHI
Asset (TX) Schertz, LLC   30-0890365   Delaware   Texas   648 521.   OHI Asset
(TX) Winnsboro ALF, LLC   37-1827008   Delaware   Texas   655 522.   OHI Asset
(TX) Winnsboro, LLC   46-4881288   Delaware   Texas   390 523.   OHI Asset (TX),
LLC   04-3759927   Delaware   Texas   100 524.   OHI Asset (UT) Ogden, LLC  
46-4903181   Delaware   UT   391 525.   OHI Asset (UT) Provo, LLC   46-4915063  
Delaware   UT   392 526.   OHI Asset (UT) Roy, LLC   46-4931511   Delaware   UT
  393 527.   OHI Asset (VA) Charlottesville - 1165 Pepsi Place, LLC   30-0924115
  Delaware   Virginia   675 528.   OHI Asset (VA) Charlottesville, LLC  
46-4945417   Delaware   VA   394 529.   OHI Asset (VA) Chesapeake, LLC  
61-1791025   Delaware   Virginia   697 530.   OHI Asset (VA) Farmville, LLC  
46-4955482   Delaware   VA   395 531.   OHI Asset (VA) Galax, LLC   61-1791162  
Delaware   Virginia   698 532.   OHI Asset (VA) Hillsville, LLC   46-4987367  
Delaware   VA   396 533.   OHI Asset (VA) Madison, LLC   36-4835627   Delaware  
Virginia   699 534.   OHI Asset (VA) Martinsville ALF, LLC   61-1769745  
Delaware   VA   643 535.   OHI Asset (VA) Martinsville SNF, LLC   37-1791389  
Delaware   VA   644 536.   OHI Asset (VA) Mechanicsville, LLC   38-4002156  
Delaware   Virginia   700 537.   OHI Asset (VA) Midlothian, LLC   37-1808599  
Delaware   Virginia   652

 

 17 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 538.   OHI Asset (VA) Norfolk, LLC   32-0494147   Delaware   Virginia   701
539.   OHI Asset (VA) Portsmouth, LLC   36-4835789   Delaware   Virginia   702
540.   OHI Asset (VA) Richmond - 2420 Pemberton Road, LLC   38-3993910  
Delaware   Virginia   676 541.   OHI Asset (VA) Richmond - 9101 Bon Air, LLC  
36-4831548   Delaware   Virginia   677 542.   OHI Asset (VA) Rocky Mount, LLC  
46-5002710   Delaware   VA   397 543.   OHI Asset (VA) Suffolk, LLC   61-1791714
  Delaware   Virginia   703 544.   OHI Asset (WA) Battle Ground, LLC  
46-5006928   Delaware   WA   398 545.   OHI Asset (WA) Fort Vancouver, LLC  
36-4817415   Delaware   Washington   642 546.   OHI Asset (WV) Danville, LLC  
47-1084194   Delaware   —   404 547.   OHI Asset (WV) Ivydale, LLC   47-1112048
  Delaware   —   405 548.   OHI Asset CHG ALF, LLC   38-3945599   Delaware  
Pennsylvania   409 549.   OHI Asset C-L, LLC   37-1800240   Delaware   —   661
550.   OHI Asset CSB LLC   27-2820083   Delaware   —   148 551.   OHI Asset
CSE-E Subsidiary, LLC   61-1756267   Delaware   Pennsylvania   419 552.   OHI
Asset CSE-E, LLC   27-1675861   Delaware   Pennsylvania   102 553.   OHI Asset
CSE-U Subsidiary, LLC   32-0459385   Delaware   Pennsylvania   420 554.   OHI
Asset CSE-U, LLC   27-1675768   Delaware   Pennsylvania   103 555.   OHI Asset
DB Collateral Agent, LLC   61-1774325   Delaware   —   651 556.   OHI Asset HUD
CFG, LLC   45-3662151   Delaware   —   261 557.   OHI Asset HUD Delta, LLC  
27-1895030   Delaware   —   105 558.   OHI Asset HUD H-F, LLC   27-1894893  
Delaware   —   106 559.   OHI Asset HUD SF CA, LLC   46-1251365   Delaware  
North Carolina   306 560.   OHI Asset HUD SF, LLC   80-0830116   Delaware  
Arizona   284 561.   OHI Asset HUD WO, LLC   45-2379675   Delaware   —   259
562.   OHI Asset II (CA), LLC   20-1000879   Delaware   California   107 563.  
OHI Asset II (FL), LLC   27-1813906   Delaware   Florida   108 564.   OHI Asset
II (PA), LP   84-6390330   Maryland   Pennsylvania   109 565.   OHI Asset III
(PA), LP   84-6390331   Maryland   Ohio, Pennsylvania   110 566.   OHI Asset IV
(PA) Silver Lake, LP   80-6146794   Maryland   Pennsylvania   111 567.   OHI
Asset Management, LLC   36-4798979   Delaware   NM, WA   417 568.   OHI Asset RO
PMM Services, LLC   46-4309941   Delaware   —   399 569.   OHI Asset RO, LLC  
90-1018980   Delaware   —   336

 

 18 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 570.   OHI Asset S-A, LLC   30-0914357   Delaware   —   664 571.   OHI Asset
S-W, LLC   30-0949474   Delaware   FL, KY, TN   713 572.   OHI Asset, LLC  
32-0079270   Delaware   AL, NC, TN, WA   112 573.   OHI Beaumont Park Ltd  
98-1239627   UK Reg.: 03213741   —   636 574.   OHI Healthcare Homes (Central)
Ltd   98-1240172   UK Reg. No.: 03995046   —   635 575.   OHI Healthcare Homes
Ltd   98-1239396   UK Reg. No.: 05029866   —   631 576.   OHI Healthcare
Properties Holdco, Inc.   47-2148273   Delaware   —   406 577.   OHI Healthcare
Properties Limited Partnership   36-4796206   Delaware   Maryland   407 578.  
OHI Hillings Ltd   98-1239389   UK Reg. No.: 03995388   —   639 579.   OHI Home
Close Ltd   98-1239635   UK Reg. No.: 03995398   —   637 580.   OHI Home Meadow
Ltd   98-1239912   UK Reg. No.: 03995378   —   638 581.   OHI LSC Properties
(UK) Ltd   98-1290563  

UK Reg. No:

8449394

  —   708 582.   OHI Malthouse Care Home Ltd   98-1293639   UK Reg.
No.:  9960319   —   705 583.   OHI Manor House (North Walsham Wood) Ltd  
98-1239621   UK Reg. No: 03808976   —   632 584.   OHI Mezz Lender, LLC  
46-3201249   Delaware   —   325 585.   OHI Olive House RCH Ltd   98-1240196   UK
Reg. No.: 05599571   —   634 586.   OHI Park House Care Home Ltd   98-1293412  
UK Reg. No.:  9940512   —   706 587.   OHI PC Investments (Jersey) Ltd  
98-1289680   Jersey Reg. No.: 102713   —   710 588.   OHI Pri-Med Care Homes Ltd
  98-1239394   UK Reg. No.: 02939745   —   630 589.   OHI Pri-Med Group
Developments Ltd   98-1240500   UK Reg. No.: 02467049   —   629 590.   OHI
Pri-Med Group Ltd   98-1239392   UK Reg. No. 01241402   —   628 591.   OHI
Tennessee, LLC   38-3509157   Maryland   TN   115 592.   OHI UK Healthcare
Properties Ltd   98-1240197   UK Reg. No.: 09532166   —   627 593.   OHI-LG
Asset Management, LLC   32-0508562   Delaware   —   721 594.   OHI-LG
Investment, LLC   37-1838844   Delaware   —   720 595.   OHIMA, LLC   06-1552118
  Massachusetts   —   116 596.   Ohio Aviv Three, L.L.C.   27-5082021   Delaware
  OH   555 597.   Ohio Aviv Two, L.L.C.   27-5081906   Delaware   OH   556 598.
  Ohio Aviv, L.L.C.   36-4597043   Delaware   OH   557

 

 19 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 599.   Ohio Indiana Property, L.L.C.   36-4764623   Delaware   OH, IN   558
600.   Ohio Pennsylvania Property, L.L.C.   32-0350654   Delaware   OH, PA   559
601.   Oklahoma Two Property, L.L.C.   37-1695177   Delaware   OK   560 602.  
Oklahoma Warr Wind, L.L.C.   38-3886603   Delaware   OK   561 603.   Omaha
Associates, L.L.C.   36-4572019   Delaware   NE   562 604.   Omega TRS I, Inc.  
38-3587540   Maryland   LA, TX   118 605.   Orange ALF Property, L.L.C.  
27-4083471   Delaware   CT   563 606.   Orange Village Care Center, LLC  
34-1321728   Ohio   —   119 607.   Orange, L.L.C.   36-4095365   Illinois   TX  
564 608.   Oregon Associates, L.L.C.   36-4572024   Delaware   OR   565 609.  
Oso Avenue Property, L.L.C.   30-0767014   Delaware   CA   566 610.   Ostrom
Avenue Property, L.L.C.   32-0457123   Delaware   TX   567 611.   Palm Valley
Senior Care, LLC   75-3153681   Arizona   —   310 612.   Panama City Nursing
Center LLC   20-2568041   Delaware   FL   121 613.   Pavillion North Partners,
LLC   47-3255261   Pennsylvania   —   421 614.   Pavillion North, LLP  
75-3202956   Pennsylvania   —   124 615.   Pavillion Nursing Center North, LLC  
47-3259540   Pennsylvania   —   422 616.   Peabody Associates Two, L.L.C.  
27-5346222   Delaware   KS   568 617.   Peabody Associates, L.L.C.   36-4572029
  Delaware   KS   569 618.   Pennington Road Property, L.L.C.   36-4768380  
Delaware   AR   570 619.   Pensacola Real Estate Holdings I, LLC   59-3667935  
Florida   —   249 620.   Pensacola Real Estate Holdings II, LLC   59-3667937  
Florida   —   250 621.   Pensacola Real Estate Holdings III, LLC   59-3667939  
Florida   —   251 622.   Pensacola Real Estate Holdings IV, LLC   59-3667940  
Florida   —   252 623.   Pensacola Real Estate Holdings V, LLC   59-3667941  
Florida   —   253 624.   Pocatello Idaho Property, L.L.C.   35-2449870  
Delaware   ID   571 625.   Pomona Vista L.L.C.   36-4111095   Illinois   CA  
572 626.   Prescott Arkansas, L.L.C.   04-3835264   Delaware   AR   573 627.  
PV Realty-Clinton, LLC   26-4389743   Maryland   —   262 628.   PV Realty-Holly
Hill, LLC   74-3244463   Maryland   —   265 629.   PV Realty-Kensington, LLC  
26-4389837   Maryland   —   263 630.   PV Realty-Willow Tree, LLC   27-0328038  
Maryland   WV   264

 

 20 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 631.   Raton Property Limited Company   36-4111094   New Mexico   —   574
632.   Ravenna Ohio Property, L.L.C.   61-1692048   Delaware   OH   575 633.  
Red Rocks, L.L.C.   36-4192351   Illinois   NM   576 634.   Richland Washington,
L.L.C.   26-0081509   Delaware   WA   577 635.   Ridgecrest Senior Care, LLC  
20-1998988   Arizona   —   311 636.   Riverside Nursing Home Associates Two,
L.L.C.   27-3524946   Delaware   CA   578 637.   Riverside Nursing Home
Associates, L.L.C.   36-4340184   Delaware   CA   579 638.   Rockingham Drive
Property, L.L.C.   35-2485732   Delaware   TX   580 639.   Rose Baldwin Park
Property L.L.C.   36-4111092   Illinois   CA   581 640.   S.C. Portfolio
Property, L.L.C.   32-0457621   Delaware   SC   582 641.   Salem Associates,
L.L.C.   36-4572028   Delaware   IL   583 642.   San Juan NH Property, LLC  
11-3714511   Delaware   WA   584 643.   Sandalwood Arkansas Property, L.L.C.  
61-1665105   Delaware   AR   585 644.   Santa Ana-Bartlett, L.L.C.   36-4212739
  Illinois   CA   586 645.   Santa Fe Missouri Associates, L.L.C.   36-4165126  
Illinois   MO   587 646.   Savoy/Bonham Venture, L.L.C.   36-4572026   Delaware
  TX   588 647.   Searcy Aviv, L.L.C.   38-3779442   Delaware   AR   589 648.  
Sedgwick Properties, L.L.C.   36-4694767   Delaware   KS   590 649.   Seguin
Texas Property, L.L.C.   35-2456377   Delaware   TX   591 650.   Sierra Ponds
Property, L.L.C.   38-3888430   Delaware   CA   592 651.   Skyler Boyington, LLC
  42-1572543   Mississippi   —   254 652.   Skyler Florida, LLC   64-0821299  
Mississippi   FL   255 653.   Skyler Maitland LLC   20-3888672   Delaware   FL  
133 654.   Skyler Pensacola, LLC   59-3561064   Florida   —   256 655.   Skyview
Associates, L.L.C.   36-4572023   Delaware   ID   593 656.   SLC Property
Investors, LLC   32-0265175   Delaware   —   283 657.   Southeast Missouri
Property, L.L.C.   27-3502072   Delaware   MO   594 658.   Southern California
Nevada, L.L.C.   30-0705746   Delaware   CA, NV   595 659.   St. Joseph Missouri
Property, L.L.C.   36-4786588   Delaware   MO   596 660.   St. Mary’s
Properties, LLC   20-1914905   Ohio   —   135 661.   Star City Arkansas, L.L.C.
  43-2089308   Delaware   AR   597 662.   STBA Properties, L.L.C.   37-1746483  
Delaware   —   598

 

 21 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 663.   Stephenville Texas Property, L.L.C.   46-5421870   Delaware   TX   599
664.   Sterling Acquisition, LLC   38-3207992   Kentucky   AL, AR, FL, OH, TN,
TX, WV   136 665.   Stevens Avenue Property, L.L.C.   35-2446030   Delaware   KY
  600 666.   Sun-Mesa Properties, L.L.C.   36-4047650   Illinois   AZ   601 667.
  Suwanee, LLC   20-5223977   Delaware   FL   138 668.   Texas Fifteen Property,
L.L.C.   35-2437626   Delaware   TX   602 669.   Texas Four Property, L.L.C.  
46-5459201   Delaware   TX   603 670.   Texas Lessor - Stonegate GP, LLC  
32-0008071   Maryland   TX   139 671.   Texas Lessor - Stonegate Limited, LLC  
32-0008072   Maryland   —   140 672.   Texas Lessor - Stonegate, LP   32-0008073
  Maryland   TX   141 673.   Texhoma Avenue Property, L.L.C.   35-2470607  
Delaware   CA   604 674.   The Suburban Pavilion, LLC   34-1035431   Ohio   —  
143 675.   Tujunga, L.L.C.   36-4389732   Delaware   CA   605 676.   Tulare
County Property, L.L.C.   46-5446413   Delaware   CA   606 677.   Twinsburg Ohio
Property, L.L.C.   37-1763327   Delaware   OH   607 678.   VRB Aviv, L.L.C.  
76-0802032   Delaware   CA   608 679.   Washington Idaho Property, L.L.C.  
61-1743318   Delaware   WA, ID   609 680.   Washington Lessor - Silverdale, LLC
  56-2386887   Maryland   WA   144 681.   Washington-Oregon Associates, L.L.C.  
36-4192347   Illinois   WA, OR   610 682.   Watauga Associates, L.L.C.  
36-4163268   Illinois   TX   611 683.   Wellington Leasehold, L.L.C.  
27-3971187   Delaware   KS   612 684.   West Pearl Street, L.L.C.   81-0637081  
Delaware   CA   613 685.   West Yarmouth Property I, L.L.C.   46-5495346  
Delaware   MA   614 686.   West Yarmouth Property II, L.L.C.   46-5528008  
Delaware   MA   615 687.   Westerville Ohio Office Property, L.L.C.   32-0452280
  Delaware   OH   616 688.   Weston ALF Property, L.L.C.   46-5472581   Delaware
  MA   617 689.   Wheeler Healthcare Associates, L.L.C.   74-2752353   Texas   —
  618 690.   Whitlock Street Property, L.L.C.   32-0419832   Delaware   IN   619
691.   Wilcare, LLC   26-0110550   Ohio   —   147 692.   Willis Texas Aviv,
L.L.C.   37-1522942   Delaware   TX   620 693.   Yuba Aviv, L.L.C.   11-3750228
  Delaware   VA   621

 

 22 

 

 

    Subsidiary Name   FEIN   Home
State   Foreign Qualification(s)   Chart Ref.
 # 694.   GCH (Queensway) Limited   98-1356911   UK Reg. No.: 05267803   —    
695.   Gold Care Holdings Limited   98-1356636   UK Reg. No.: 05162922   —    
696.   GCH (Bletchley) Ltd   98-1358774   UK Reg. No.: 07145646   —     697.  
GCH (Brackenbridge House) Ltd   98-1358211   UK Reg. No.: 07256725   —     698.
  GCH (Burrows House) Limited   98-1359119   UK Reg. No.: 08129379   —     699.
  GCH (Halcyon Days) Ltd   98-1359468   UK Reg. No.: 01841003   —     700.   GCH
(Harrow) Ltd   98-1361232   UK Reg. No.: 07256677   —     701.   GCH (Heath
Lodge) Limited   98-1359736   UK Reg. No.: 04784436   —     702.   GCH
(Hillside) Ltd   98-1359973   UK Reg. No.: 05780312   —     703.   GCH (Kent)
Ltd   98-1360335   UK Reg. No.: 06381706   —     704.   GCH (Lucton House)
Limited   98-1360374   UK Reg. No.: 08129360   —     705.   GCH (Manor House)
Limited   98-1360815   UK Reg. No.: 08129402   —     706.   GCH (Martins House)
Limited   98-1360971   UK Reg. No.: 07868202   —     707.   GCH (Peregrine
House) Limited   98-1361484   UK Reg. No.: 08129404   —     708.   GCH (St
Stephens) Ltd   98-1361803   UK Reg. No.: 07652840   —     709.   GCH (Tudors)
Limited   98-1361972   UK Reg. No.: 07961622   —     710.   GCH (West Drayton)
Ltd   98-1362060   UK Reg. No.: 07604725   —     711.   GCH (Willowmead) Limited
  98-1362175   UK Reg. No.: 02423345   —    

 

* * *

 

 23 

 



 

Schedule 5.20

 

CONSOLIDATED PARTIES

 

SEE SCHEDULE 5.11

 

 

 

 

Schedule 7.01

 

LIENS

 

Braswell Indebtedness

 

 

 

 

Schedule 7.02

 

INDEBTEDNESS



 



 

 



 

Schedule 7.02

INDEBTEDNESS

 

UNSECURED INDEBTEDNESS

 

Description  Current Obligor  Maturity Date  Interest
Rate   Current Balance
@ 4/30/2017  9% Delta Subordinated Promissory Note due 2021  OHI Asset HUD
Delta, LLC  12/21/2021   9.00%   4,000,000  9% Delta Subordinated Promissory
Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000  9%
Delta Subordinated Promissory Note due 2021  OHI Asset HUD Delta, LLC 
12/21/2021   9.00%   4,000,000  9% Delta Subordinated Promissory Note due 2021 
OHI Asset HUD Delta, LLC  12/21/2021   9.00%   4,000,000  9% Delta Subordinated
Promissory Note due 2021  OHI Asset HUD Delta, LLC  12/21/2021   9.00% 
 4,000,000 

 

SECURED INDEBTEDNESS

 

Description  Current Obligor  Maturity Date  Interest
Rate   Current Balance
@ 4/30/2017                    CFG - Arkansas Properties                
Department of Housing and Urban Development Note  700 Mark Drive, LLC (Southern
Heritage)  7/1/2044   3.20%   2,182,077  Department of Housing and Urban
Development Note  1194 North Chester Street, LLC (The Woods at Monticello) 
7/1/2044   3.00%   4,906,921  Department of Housing and Urban Development Note 
1149 & 1151 West New Hope Road, LLC (New Hope)  7/1/2044   3.00%   4,115,796 
Department of Housing and Urban Development Note  228 Pointer Trail West, LLC
(Pointer Trail)  7/1/2044   3.09%   4,873,027  Department of Housing and Urban
Development Note  900 Magnolia Road SW, LLC (Pine Hills)  7/1/2044   3.20% 
 1,809,469  Department of Housing and Urban Development Note  1101 Waterwell
Road, LLC (Pinewood)  7/1/2044   3.20%   4,511,891  Department of Housing and
Urban Development Note  115 Orendorff Avenue, LLC (Apple Ridge)  7/1/2044 
 3.20%   4,294,935  Department of Housing and Urban Development Note  1040
Wedding Ford Road, LLC (Seven Springs)  7/1/2044   3.00%   2,644,426  Department
of Housing and Urban Development Note  202 Tims Avenue, LLC (Bristol Pointe) 
7/1/2044   3.00%   8,597,552  Department of Housing and Urban Development Note 
1401 Park Avenue, LLC (Canyon Springs)  7/1/2044   3.00%   5,613,141  Department
of Housing and Urban Development Note  3600 Richards Road, LLC (Premier) 
7/1/2044   3.00%   6,142,118  Department of Housing and Urban Development Note 
2701 Twin Rivers Drive, LLC (Courtyard Gardens)  7/1/2044   3.09%   4,838,287 

 



 

 

 

Schedule 7.03

 

INVESTMENTS

 

None

 



 

 

 

Schedule 7.09

 

NEGATIVE PLEDGES

 

None

 



 

 

 

Schedule 10.02

 

NOTICE ADDRESSES

 

Credit Parties:

 

OHI Healthcare Properties Limited Partnership

c/o Omega Healthcare Investors, Inc.

303 International Circle, Suite 200

Hunt Valley, Maryland 21030

Attention: Daniel J. Booth Telephone: (410) 427-1724 Facsimile: (410) 427-8824
Website: www.omegahealthcare.com

 

with a copy to:

 

Arnold & Porter Kaye Scholer LLP

250 West 55th Street

New York, New York 10019-9710

Attention: John R. Fallon, Jr., Esq. Telephone: (212) 836-8702  Facsimile: (212)
836-6802

 

Administrative Agent:

 

For payments and Requests for Credit Extensions:

 

Bank of America NA

101 North Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Valerie V Gravesandy

Phone: 980-387-2469

Fax: 704-409-0169

Email: valerie.v.gravesandy@baml.com

ABA #: 026009593 Account No.: 1366212250600 Reference: Omega Healthcare
Investors, Inc.

 

For all other Notices:

 

Bank of America, N.A.

Global Corporate Debt Products

100 N. Tryon Street

Mail Code: NC1-007-17-11

Charlotte, North Carolina 28255

Attention: Yinghua Zhang Telephone: (980) 387-5915 Facsimile: (312) 453-2722

 

 

 

 

Electronic Mail: yinghua.zhang@baml.com

 

with a copy to:

 

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-19

Dallas, TX 75202

Attention: Henry Pennell Telephone: (214) 209-1226 Facsimile: (214) 290-9448

Electronic Mail:    henry.pennell@baml.com

 

Lenders:

 

Contact information on file with the Administrative Agent.

 

 

 

 

Exhibit A

 

FORM OF LOAN NOTICE

 

Date: __________, 20__

 

To:Bank of America, N.A., as Administrative Agent

 

Re:Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of May 25, 2017, by and among OHI
Healthcare Properties Limited Partnership, a Delaware limited partnership (the
“Borrower”), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests (select one):

 

A Borrowing                       A continuation                       A
conversion

 

of Term Loans:

 

1.On: _______________, 20__ (which is a Business Day).

 

2.In the amount of: ___________________.

 

3.Comprised of: ________________ (Type of Loan).

 

4.For Eurodollar Loans: with an Interest Period of ______________ months.

 

With respect to any Borrowing or any conversion or continuation requested
herein, the Borrower hereby represents and warrants that (i) in the case of a
Borrowing of Term Loans, such request complies with the requirements of Section
2.01(d) of the Credit Agreement, and (ii) in the case of a Borrowing or any
conversion or continuation, each of the conditions set forth in Section 2.02 of
the Credit Agreement have been satisfied on and as of the date of such Borrowing
or such conversion or continuation.

 

  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP         By: Omega Healthcare
Investors, Inc.,     the General Partner of such limited partnership         By:
    Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit B

 

FORM OF TERM NOTE

 

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
[INSERT LENDER] or its registered assigns (the “Lender”), in accordance with the
terms and conditions of the Credit Agreement (as hereinafter defined), the
principal amount of each Term Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement (as amended, modified, supplemented
and extended from time to time, the “Credit Agreement”), dated as of May 25,
2017, by and among the Borrower, the Lenders identified therein and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Term Loans made by the Lender may be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Term Loans and payments with respect thereto.

 

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

 

 

 

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP         By: Omega Healthcare
Investors, Inc.,     the General Partner of such limited partnership         By:
    Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, 20__

 

To:Bank of America, N.A., as Administrative Agent

 

Re:Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of May 25, 2017, by and among OHI
Healthcare Properties Limited Partnership, a Delaware limited partnership (the
“Borrower”), the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that [he/she] is the _______________ of the Borrower, and that, in
[his/her] capacity as such, [he/she] is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.          Attached hereto as Schedule 1 is the Form 10-K of Omega REIT as
required by Section 6.01(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.          Attached hereto as Schedule 1 is the Form 10-Q of Omega REIT, as
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
Omega REIT ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

 

2.          The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made, a review of the
transactions and condition (financial or otherwise) of the Consolidated Parties
during the accounting period covered by the attached financial statements.

 

3.          A review of the activities of each member of the Credit Parties
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Credit Parties
have performed and observed in all material respects all their respective
Obligations under the Credit Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the Credit Parties has performed and observed in all material
respects each covenant and condition of the Credit Documents applicable to it.]

 

[or:]

 

 

 

 

[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default and its nature and status:]

 

4.          The representations and warranties of the Credit Parties contained
in the Credit Agreement, any other Credit Document or any other certificate or
document furnished at any time under or in connection with the Credit Documents,
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date.

 

5.          The financial covenant analyses and information set forth on
Schedule 2 hereto are true and accurate in all material respects on and as of
the date of this Compliance Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________, 20__.

 

  OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP         By: Omega Healthcare
Investors, Inc.,     the General Partner of such limited partnership         By:
    Name: Daniel J. Booth   Title: Chief Operating Officer

 

 

 

 

Exhibit D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

  1. Assignor[s]:         [Assignor [is][is not] a Defaulting Lender.]          
2. Assignee[s]:         [for each Assignee, indicate [Affiliate][Approved Fund]
of       [identify Lender]]

 



 



1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

 

 

  3. Borrower: OHI Healthcare Properties Limited Partnership, a Delaware limited
partnership       (the “Borrower”)           4. Administrative Agent: Bank of
America, N.A., as the Administrative Agent under the Credit Agreement          
5. Credit Agreement: The Credit Agreement dated as of May 25, 2017, by and among
the Borrower, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent           6. Assigned Interest[s]:  

 



Assignor[s]4  Assignee[s]5  Facility
Assigned6  Aggregate
Amount of
Commitment/Loans
for all Lenders7   Amount of
Commitment/ 
Loans
Assigned   Percentage
Assigned of
Commitment/
Loans8   CUSIP
 Number                                ____________  $
________________   $_________    ____________%            ____________ 
$________________   $_________    ____________%            ____________ 
$________________   $_________    ____________%     

 



  [7. Trade Date: __________________]9           8. Effective Date:
__________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]









 

 



 

4 List each Assignor, as appropriate.

5 List each Assignee and, if available, its market entity identifier, as
appropriate.

6 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.).

7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



ASSIGNOR[S]:10 [NAME OF ASSIGNOR]           By:       Name:     Title:          
[NAME OF ASSIGNOR]           By:       Name:     Title:         ASSIGNEE[S]:11
[NAME OF ASSIGNEE]           By:       Name:     Title:           [NAME OF
ASSIGNEE]           By:       Name:     Title:  



 



 

10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

 

 

 

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent

 



By:     Name:     Title:    



 

[Consented to:]13

 

OHI HEALTHCARE PROPERTIES LIMITED PARTNERSHIP,

a Delaware limited partnership

 

By: Omega Healthcare Investors, Inc.,     the General Partner of such limited
partnership             By:       Name: Daniel J. Booth     Title: Chief
Operating Officer  

 



 

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

 

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.          Representations and Warranties.

 

1.1.          Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

 

1.2.          Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.07(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.07(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of

 

 

 

 

interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles.

 

 

 

 

Exhibit E

 

FORM OF GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (this “Agreement”), dated as of _____________,
20__, is by and between [INSERT NEW GUARANTOR], a [INSERT TYPE OF ORGANIZATION]
(the “Subsidiary”), and BANK OF AMERICA, N. A., in its capacity as
Administrative Agent under that certain Credit Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
dated as of May 25, 2017, by and among OHI Healthcare Properties Limited
Partnership (the “Borrower”), the Lenders and Bank of America, N. A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Credit Parties are required under the provisions of Section 6.15 of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

 

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

 

1.          The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Guaranty and a “Guarantor” for all purposes of the Guaranty, and shall have all
of the obligations of a Guarantor thereunder as if it had executed the Guaranty.
The Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions applicable to the Guarantor
contained in the Guaranty. Without limiting the generality of the foregoing
terms of this paragraph 1, the Subsidiary hereby (i) jointly and severally
together with any other Guarantors, guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

 

2.          The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

 

3.          The Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the Subsidiary upon the execution of this
Agreement by the Subsidiary.

 

4.          This Agreement may be executed in one or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

 

5.          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

 

IN WITNESS WHEREOF, the Subsidiary has caused this Guaranty Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

  [INSERT NEW GUARANTOR]       By:     Name:     Title:  

 



 

 

 

  Acknowledged and accepted:       BANK OF AMERICA, N.A.,   as Administrative
Agent       By:     Name:     Title:  

 

 

  